


110 HR 3156 IH: Gang Deterrence and Community

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3156
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Smith of Texas
			 (for himself and Mr. Forbes)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To control violent crime.
	
	
		1.Short titleThis Act may be cited as the
			 Violent Crime Control Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Violent crime prevention and enforcement
				Subtitle A—Improving violent crime prevention and
				strengthening antigang measures
				Sec. 101. Amendments relating to violent crime.
				Sec. 102. Possession of firearms by dangerous
				felons.
				Sec. 103. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
				Sec. 104. Conforming amendment.
				Sec. 105. Increased penalties for interstate and foreign travel
				or transportation in aid of racketeering.
				Sec. 106. Increased penalties for use of interstate commerce
				facilities in the commission of murder-for-hire and other felony crimes of
				violence.
				Sec. 107. Statute of limitations for violent crime.
				Sec. 108. Statute of limitations for terrorism
				offenses.
				Sec. 109. Crimes of violence and drug crimes committed by
				illegal aliens.
				Subtitle B—Death Penalty Procedures Improvement
				Act
				Sec. 121. Short title.
				Sec. 122. Elimination of death penalty hearing
				discrepancies.
				Sec. 123. Amendments relating to section 3593 of title
				18.
				Sec. 124. Amendments relating to section 3592 of title
				18.
				Sec. 125. Amendments relating to section 3594 of title
				18.
				Sec. 126. Amendments relating to sections 3596 and 3597 of
				title 18.
				Subtitle C—Clarifying the authority To issue cell location
				orders
				Sec. 131. Amendment to section 2703 of title 18 to clarify
				ongoing scope of orders and warrants.
				Sec. 132. Pen register and trap and trace
				amendment.
				Sec. 133. Amendment to mobile tracking devices
				statute.
				Sec. 134. Amendment to Communications Assistance for Law
				Enforcement Act.
				Title II—Ending demand for child pornography and child sexual
				exploitation
				Sec. 201. Mandatory minimum for possession of child
				pornography.
				Sec. 202. Strengthening section 13032 of title 42, United
				States Code, to ensure that child pornography is effectively
				reported.
				Sec. 203. Conspiracy provision for chapter 77
				offenses.
				Sec. 204. Amend definition of illicit sexual
				conduct.
				Sec. 205. Expand the use of the sex trafficking
				statute.
				Sec. 206. Increased penalties for sexual exploitation of
				children.
				Sec. 207. Increased penalties for activities relating to
				material involving the sexual exploitation of children.
				Sec. 208. Increased penalties for activities relating to
				material constituting or containing child pornography.
				Sec. 209. Additional resources for the Innocent Images National
				Initiative.
				Title III—The Proceeds of Crime Act
				Sec. 301. Short title.
				Subtitle A—Property subject to forfeiture to the United
				States
				Sec. 302. Additions to the general forfeiture
				statute.
				Sec. 303. Drugs and money laundering.
				Sec. 304. Alien smuggling.
				Sec. 305. Food stamp fraud.
				Sec. 306. Devices used to create or replicate counterfeit
				computer software.
				Sec. 307. Property used to escape Federal custody or remain a
				fugitive.
				Sec. 308. Copyright violations.
				Sec. 309. Trade secrets.
				Sec. 310. Contraband cigarettes.
				Sec. 311. Recently enacted title 31 violations.
				Sec. 312. Archaeological Resources Protection Act.
				Sec. 313. Computer fraud.
				Sec. 314. False impersonation.
				Sec. 315. Conspiracies involving trafficking in
				persons.
				Subtitle B—Money laundering
				Sec. 321. Interstate transportation of criminal proceeds and
				reverse money laundering.
				Sec. 322. Freezing bank accounts of persons arrested for
				offenses involving the movement of money across international
				borders.
				Sec. 323. Procedure for issuing subpoenas in certain money
				laundering and forfeiture cases.
				Sec. 324. Using blank checks in bearer form to smuggle
				money.
				Sec. 325. Treating electronic funds as fungible
				property.
				Sec. 326. Bulk cash smuggling.
				Sec. 327. Making the international money laundering statute
				apply to tax evasion.
				Sec. 328. Prohibiting money laundering through hawalas, other
				informal value transfer systems, and closely related transactions.
				Sec. 329. Section 1957 violations involving commingled funds
				and structured transactions.
				Sec. 330. Charging money laundering as a course of
				conduct.
				Sec. 331. Knowledge that the property is the proceeds of a
				specific felony.
				Sec. 332. Other specified activity for money
				laundering.
				Sec. 333. Illegal money transmitting businesses.
				Sec. 334. Technical correction to the USA Patriot
				Act.
				Sec. 335. Technical amendment to restore wiretap authority for
				certain money laundering offenses.
				Sec. 336. Miscellaneous minor and technical
				amendments.
				Sec. 337. Technical correction regarding forfeiture authority
				for Secretary, Homeland Security.
				Sec. 338. Stored value cards.
				Subtitle C—Recovering the proceeds of crime and victim
				restitution
				Chapter 1—Criminal forfeiture procedure
				Sec. 341. Restraint of property subject to criminal
				forfeiture.
				Sec. 342. Authorizing forfeiture pursuant to a guilty
				plea.
				Sec. 343. Criminal seizure warrants.
				Sec. 344. Discovery procedure for locating forfeited
				assets.
				Sec. 345. Collection of criminal forfeiture
				judgment.
				Sec. 346. Abatement of forfeiture when defendant
				dies.
				Sec. 347. Forfeitable property transferred to third
				parties.
				Sec. 348. Forfeiture of third-party interests in criminal
				cases.
				Sec. 349. Severance of jointly held property.
				Sec. 350. Closing of loophole to defeat criminal forfeiture
				through bankruptcy.
				Sec. 351. Uniform procedures for criminal
				forfeiture.
				Sec. 352. Appeals.
				Sec. 353. Victims, restitution, and forfeiture.
				Sec. 354. Authority of Secretary of Homeland
				Security.
				Chapter 2—International provisions
				Sec. 361. Procedures for enforcement of foreign forfeiture
				judgments and protective orders.
				Sec. 362. Extraterritorial jurisdiction.
				Sec. 363. Suspension of the statute of limitations to obtain
				foreign evidence.
				Chapter 3—Civil forfeiture
				Sec. 371. Computers and other devices used for
				counterfeiting.
				Sec. 372. Fungible property in bank accounts.
				Sec. 373. Availability of tax records.
				Sec. 374. Civil order to repatriate assets.
				Sec. 375. Clarification of 18 U.S.C. 3322.
				Sec. 376. Inapplicability of liability for attorneys fees in
				international money laundering cases.
				Sec. 377. Venue for prisoner challenges to seizure of crime
				proceeds.
				Sec. 378. Affording property owners a hearing on the seizure of
				real property.
				Sec. 379. Jurisdiction of magistrates.
				Sec. 380. Minor amendments to the Civil Asset Forfeiture Reform
				Act of 2000.
				Sec. 381. Property detained at the border.
				Sec. 382. Obstruction of justice.
				Sec. 383. Source of payment for attorney’s fees.
				Sec. 384. Excessive fines challenges.
				Sec. 385. Payment in lieu of forfeiture.
				Sec. 386. Statutory standing.
				Sec. 387. Updating the cross reference to forfeiture
				procedures.
				Sec. 388. Protecting the rights of victims.
				Sec. 389. Other minor and technical amendments.
				Sec. 390. Frivolous claims by prisoners.
				Title IV—Drug trafficking enforcement
				Subtitle A—Regulation of analogue substances
				Sec. 401. Short title.
				Sec. 402. Identification of analogues.
				Subtitle B—Clarification of venue for certain drug trafficking
				offenses
				Sec. 411. Clarification of venue for certain drug trafficking
				offenses.
				Title V—Criminal Restitution Improvement
				Sec. 501. Mandatory restitution for Federal
				offenses.
				Sec. 502. Table of sections amendment.
				Sec. 503. Effect of restitution order on sentence of
				probation.
				Sec. 504. Conforming amendments and repeals.
				Sec. 505. Special forfeiture of collateral profits from
				crime.
				Sec. 506. Amendments to the Mandatory Victims Restitution
				Act.
				Sec. 507. Amendments to the anti-fraud injunction
				statute.
				Sec. 508. Amendments to the Federal Debt Collection Procedures
				Act.
				Sec. 509. Authorization of appropriations.
				Title VI—Counterterrorism and national security
				Sec. 601. Providing material support to facilitate, reward, or
				encourage acts of terrorism.
				Sec. 602. Prohibiting attempts and conspiracies to obtain
				military-type training from a foreign terrorist organization.
				Sec. 603. Kidnapping and rape overseas.
				Sec. 604. Hostage taking.
				Sec. 605. Interference with flight crew or threat to safety of
				aircraft.
				Sec. 606. Increased penalties for providing material support to
				terrorists.
				Sec. 607. Denial of Federal benefits to convicted
				terrorists.
				Sec. 608. Improve investigation of terrorist
				crimes.
				Sec. 609. Solicitation to commit a crime of violence or
				terrorism.
				Sec. 610. Terrorist offense resulting in death.
				Sec. 611. Death penalty for certain terror related
				crimes.
				Sec. 612. Increase in certain penalties.
				Sec. 613. Modernization of state of mind requirement for
				section 2339C offenses.
				Sec. 614. Providing material support to terrorist
				groups.
				Sec. 615. Wiretap predicate.
				Title VII—Gang Deterrence and Community Protection
				Sec. 701. Short title.
				Subtitle A—Criminal law reforms and enhanced penalties to
				deter and punish illegal street gang activity and related criminal law
				reforms
				Sec. 711. Revision and extension of penalties related to
				criminal street gang activity.
				Sec. 712. Increased penalties for interstate and foreign travel
				or transportation in aid of racketeering.
				Sec. 713. Amendments relating to violent crime.
				Sec. 714. Increased penalties for use of interstate commerce
				facilities in the Commission of murder-for-hire and other felony crimes of
				violence.
				Sec. 715. Increased penalties for violent crimes in aid of
				racketeering activity.
				Sec. 716. Murder and other violent crimes committed during and
				in relation to a drug trafficking crime.
				Sec. 717. Multiple interstate murder.
				Sec. 718. Additional racketeering activity.
				Sec. 719. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
				Sec. 720. Venue in capital cases.
				Sec. 721. Statute of limitations for violent crime.
				Sec. 722. Modification of definition of crime of
				violence.
				Sec. 723. Clarification to hearsay exception for forfeiture by
				wrongdoing.
				Sec. 724. Increased penalties for criminal use of firearms in
				crimes of violence and drug trafficking.
				Sec. 725. Transfer of juveniles.
				Subtitle B—Increased Federal resources to deter and prevent
				at-risk youth from joining illegal street gangs
				Sec. 731. Designation of and assistance for high
				intensity interstate gang activity areas.
				Sec. 732. Grants to State and local prosecutors to combat
				violent crime and to protect witnesses and victims of crimes.
			
		IViolent crime
			 prevention and enforcement
			AImproving violent
			 crime prevention and strengthening antigang measures
				101.Amendments
			 relating to violent crime
					(a)Clarification of
			 illegal gun transfers To commit drug trafficking crime or crimes of
			 violenceSection 924(h) of title 18, United States Code, is
			 amended to read as follows:
						
							(h)Whoever, in or
				affecting interstate or foreign commerce, knowingly transfers a firearm,
				knowing that the firearm will be used to commit, or possessed in furtherance
				of, a crime of violence or drug trafficking crime (as defined in subsection
				(c)(2)), shall be fined under this title and imprisoned not more than 20
				years.
							.
					(b)Conspiracy
			 penaltySection 371 of title 18, United States Code, is amended
			 by striking five years, or both. and inserting 20 years
			 (unless the maximum penalty for the crime that served as the object of the
			 conspiracy has a maximum penalty of imprisonment of less than 20 years, in
			 which case the maximum penalty under this section shall be the penalty for such
			 crime), or both. This paragraph does not supersede any other penalty
			 specifically set forth for a conspiracy offense..
					102.Possession of
			 firearms by dangerous felons
					(a)In
			 generalSection 924(e) of title 18, United States Code, is
			 amended by striking paragraph (1) and inserting the following:
						
							(1)In the case of a person who violates
				section 922(g) of this title and has previously been convicted by any court
				referred to in section 922(g)(1) of a violent felony or a serious drug offense
				shall—
								(A)in the case of 1 such prior
				conviction, where a period of not more than 10 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for that conviction, be imprisoned for not more than 15 years,
				fined under this title, or both;
								(B)in the case of 2 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of the date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for not more than 20 years, fined under
				this title, or both; and
								(C)in the case of 3 such prior
				convictions, committed on occasions different from one another, be fined under
				this title and imprisoned not less than 15 years or more than life, and
				notwithstanding any other provision of law, the court shall not suspend the
				sentence of, or grant a probationary sentence to, such person with respect to
				the conviction under section
				922(g).
								.
					(b)Amendment to
			 sentencing guidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of that title 18, as
			 amended by subsection (a).
					103.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142(e) of
			 title 18, United States Code, is amended in the matter following paragraph (3)
			 by inserting an offense under subsection (g)(1), (g)(2), (g)(4), (g)(5),
			 (g)(8), or (g)(9) of section 922, after that the person
			 committed.
				104.Conforming
			 amendmentSection 922(d) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by inserting , transfer, after sell.
				105.Increased
			 penalties for interstate and foreign travel or transportation in aid of
			 racketeeringSection 1952 of
			 title 18, United States Code, is amended—
					(1)in subsection (a),
			 by striking perform and all that follows through the end of the
			 subsection and inserting perform or attempts to perform an act described
			 in paragraph (1), (2), or (3), or conspires to do so, shall be punished as
			 provided in subsection (d).; and
					(2)by adding at the
			 end following:
						
							(d)The punishment for
				an offense under subsection (a) is—
								(1)in the case of a
				violation of paragraph (1) or (3), a fine under this title and imprisonment for
				not more than 20 years; and
								(2)in the case of a
				violation of paragraph (2), a fine under this title and imprisonment for any
				term of years or for life, but if death results the offender may be sentenced
				to
				death.
								.
					106.Increased
			 penalties for use of interstate commerce facilities in the commission of
			 murder-for-hire and other felony crimes of violence
					(a)In
			 generalSection 1958 of title 18, United States Code, is
			 amended—
						(1)by striking the
			 section heading and inserting the following:
							
								1958.Use of
				interstate commerce facilities in the commission of murder-for-hire and other
				felony crimes of
				violence
								;
							and(2)in subsection (a),
			 by—
							(A)inserting
			 or other crime of violence, punishable by imprisonment for more than 1
			 year, after intent that a murder; and
							(B)striking
			 shall be fined the first place it appears and all that follows
			 through the end of such subsection and inserting the following: “shall, in
			 addition to being subject to a fine under this title—
								
									(1)if death results,
				be sentenced to death or life in prison;
									(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, or a conspiracy to commit such a crime of violence, be imprisoned any
				term of years or for life;
									(3)if the crime of
				violence is an assault, or a conspiracy to assault, that results in serious
				bodily injury (as defined in section 1365), be imprisoned not more than 30
				years; and
									(4)in any other case,
				be imprisoned not more than 20
				years.
									.
							(b)Clerical
			 amendmentThe item relating to section 1958 in the table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended to read as follows:
						
							
								1958. Use of interstate commerce facilities in the commission
				of murder-for-hire and other felony crimes of
				violence.
							
							.
					107.Statute of
			 limitations for violent crime
					(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
						
							3299A.Violent crime
				offensesNo person shall be
				prosecuted, tried, or punished for any noncapital felony crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 10 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								3299A. Violent crime
				offenses.
							
							.
					108.Statute of
			 limitations for terrorism offensesSection 3286(a) of title 18, United States
			 Code, is amended—
					(1)in the subsection
			 heading, by striking Eight-Year and inserting
			 Ten-Year; and
					(2)in the first
			 sentence, by striking 8 years and inserting 10
			 years.
					109.Crimes of
			 violence and drug crimes committed by illegal aliens
					(a)OffensesPart
			 1 of title 18, United States Code, is amended by inserting after chapter 51 the
			 following:
						
							52Illegal
				aliens
								1131.Enhanced
				penalties for certain crimes committed by illegal aliens
									(a)In
				generalWhoever, being an alien who is present in the United
				States in violation of section 275 or 276 of the Immigration and Nationality
				Act (8 U.S.C. 1325 and 1326), knowingly commits, conspires, or attempts to
				commit a felony crime of violence for which imprisonment for a period of more
				than 1 year may be imposed, or a drug trafficking crime (as defined in section
				924(c)), shall be fined under this title, imprisoned not more than 20 years, or
				both.
									(b)Previously
				ordered removedIf the defendant in a prosecution under
				subsection (a) was previously ordered removed under the Immigration and
				Nationality Act on the grounds of having committed a crime, the defendant shall
				be fined under this title, imprisoned not more than 30 years, or both.
									(c)Running of
				sentenceA term of imprisonment imposed for an offense pursuant
				to this section may not run concurrently with any other sentence of
				imprisonment imposed for another
				offense.
									.
					(b)Clerical
			 amendmentThe table of chapters at the beginning of part I of
			 title 18, United States Code, is amended by inserting after the item relating
			 to chapter 51 the following new item:
						
							
								52.Illegal
				  Aliens1131
							
							.
					BDeath Penalty
			 Procedures Improvement Act
				121.Short
			 titleThis subtitle may be
			 cited as the Death Penalty Procedures
			 Improvement Act of 2007.
				122.Elimination of
			 death penalty hearing discrepancies
					(a)Title
			 18 amendments
						(1)Review of
			 sentenceSection 3595(b)(4) of title 18, United States Code, is
			 amended by striking 3593(d) and inserting
			 3593(e).
						(2)Counsel for
			 indigentsSection 3599(g)(1) of title 18, United States Code, is
			 amended by striking $125 and inserting
			 $160.
						(b)Title
			 28 amendmentsChapter 153 of
			 title 28, United States Code, is amended—
						(1)in section 2254(h)
			 by striking section 408 of the Controlled Substances Act and
			 inserting section 3599 of title 18; and
						(2)in section 2255 by
			 striking section 408 of the Controlled Substances Act and
			 inserting section 3599 of title 18.
						123.Amendments
			 relating to section 3593 of title 18Section 3593 of title 18, United States
			 Code, is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 , a reasonable time before trial or before acceptance by the court of a
			 plea of guilty,; and
						(B)in the flush
			 text—
							(i)in the second to
			 last sentence, by inserting after other relevant information the
			 following: , including any factor concerning the state of mind, intent,
			 or other aspect of culpability of the defendant in committing the
			 offense.; and
							(ii)by
			 inserting at the end the following: The notice must be filed a
			 reasonable time before trial or before acceptance by the court of a plea of
			 guilty. The court shall, where necessary to ensure adequate preparation time
			 for the defense, grant a reasonable continuance of the trial. If the government
			 has not filed a notice of intent to seek the death penalty or informed the
			 court that a notice of intent to seek the death penalty will not be filed, the
			 court shall not accept a plea of guilty to an offense described in section 3591
			 without the concurrence of the government.;
							(2)in subsection (b),
			 by inserting at the end of the flush text the following: The court shall
			 retain alternate jurors until the completion of the sentencing hearing, unless
			 the sentencing is before the court alone under paragraph (3). The replacement
			 of jurors with alternate jurors during the sentencing hearing will be conducted
			 in accordance with Rule 24 of the Rules of Criminal Procedure.;
					(3)in
			 subsection (c)—
						(A)in the fourth
			 sentence, by inserting for which notice has been provided under
			 subsection (b) before the period;
						(B)in the fifth
			 sentence, by inserting , including information pertaining to criminal
			 conduct that has not resulted in a conviction before the period;
						(C)by inserting after
			 the eighth sentence the following: The government shall be permitted to
			 cross-examine the defendant regarding any statements or testimony by the
			 defendant to the sentencing jury.;
						(D)by inserting after
			 the fourth sentence the following: If the defendant has raised the issue
			 of mental retardation as required under subsection (b), the defendant may
			 introduce information relevant to mental retardation.; and
						(E)by inserting at
			 the end the following: The defendant shall have the burden of proving
			 mental retardation by the preponderance of the information.;
						(4)in subsection
			 (d)—
						(A)in the second
			 sentence by inserting determine the truth of the allegations in the
			 notice filed under subsection (a) regarding any mental state set forth in
			 section 3591(a), and after It shall;
						(B)by inserting after
			 the second sentence the following: In any case in which the defendant
			 has raised the issue of mental retardation as required under subsection (b),
			 the jury, or if there is no jury, the court, shall determine the issue of
			 mental retardation only if any aggravating factor set forth in section 3592 is
			 found to exist. Such determination shall occur prior to the consideration of
			 any mitigating factor.; and
						(C)by inserting at
			 the end the following: If the jury, or if there is no jury, the court,
			 determines that the defendant is mentally retarded, the court shall sentence
			 the defendant to life imprisonment without the possibility of release, or some
			 other lesser sentence authorized by law.;
						(5)in subsection
			 (e)—
						(A)by inserting
			 before the last sentence the following: In assessing the appropriateness
			 of a sentence of death, the jury, or if there is no jury, the court must base
			 the decision on the facts of the offense and the aggravating and mitigating
			 factors and avoid any influence of passion, prejudice, or other arbitrary
			 factor when imposing sentence.;
						(B)by striking
			 , to life imprisonment without the possibility of release or some other
			 lesser sentence; and
						(C)by inserting at the
			 end the following: The jury’s sentencing recommendation must be
			 unanimous. In cases in which the jury unanimously rejects a sentence of death
			 but finds at least 1 aggravating factor under section 3592 and the existence of
			 at least 1 intent factor necessary under section 3591 to impose a sentence of
			 death, the court shall impose a sentence of life without the possibility of
			 release.;
						(6)by redesignating
			 subsections (b) through (f) as subsections (c) through (g); and
					(7)by adding after
			 subsection (a) the following:
						
							(b)Notice by the
				defendant
								(1)In
				generalIf, as required under subsection (a), the government has
				filed notice seeking a sentence of death, the defendant shall, a reasonable
				time before the trial, sign and file with the court, and serve on the attorney
				for the government, notice setting forth the mitigating factor or factors that
				the defendant proposes to prove mitigate against imposition of a sentence of
				death. In any case in which the defendant intends to raise the issue of mental
				retardation as precluding a sentence of death, the defendant shall, a
				reasonable time before trial, sign and file with the court, and serve on the
				attorney for the government, notice of such intent.
								(2)Mental
				examinationWhen a defendant makes a claim of mental retardation
				or intends to rely on evidence of mental impairment, or other mental defect or
				disease as a mitigating factor under this section, the government shall have
				the right to an independent mental health examination of the defendant. If the
				court finds it appropriate, more than 1 such professional shall perform the
				examination. To facilitate the examination, the court may commit the person to
				be examined for a reasonable period, to the custody of the Attorney General for
				placement in a suitable facility.
								(3)Preparation
				timeFollowing the filing of a defendant’s notice under this
				subsection, the court shall, where necessary to ensure adequate preparation
				time for the government, grant a reasonable continuance of the trial.
								(4)Determination of
				mental retardationFor purposes of this chapter, a defendant is
				mentally retarded if, since some point in time prior to age 18, he or she has
				continuously had an intelligence quotient of 70 or lower and, as a result of
				that significantly subaverage mental functioning, has since that point in time
				continuously had a diminished capacity to understand and process information,
				abstract from mistakes and learn from experience, engage in logical reasoning,
				control impulses, and understand others'
				reactions.
								.
					124.Amendments
			 relating to section 3592 of title 18Section 3592 of title 18, United States
			 Code, is amended—
					(1)in subsection (a),
			 by inserting for which notice has been provided after
			 factor;
					(2)in
			 subsection (c)(1)—
						(A)by inserting
			 section 241 (conspiracy against rights), section 245 (federally
			 protected activities), section 247 (interference with religious
			 exercise), after section 37 (violence at international
			 airports),; and
						(B)by inserting
			 section 1512 (tampering with a witness, victim, or an informant),
			 section 1513 (retaliating against a witness, victim, or an informant),
			 after section 1203 (hostage taking),;
						(3)so that paragraph
			 (2) of subsection (c) reads as follows:
						
							(2)Previous
				conviction of violent felony involving firearmThe defendant has
				previously been convicted of a Federal or State offense punishable by a term of
				imprisonment of more than 1 year, involving the use or attempted use or
				threatened use of a firearm (as defined in section 921) against another
				person.
							;
					(4)in subsection
			 (c)(8)—
						(A)by striking
			 or; and
						(B)by inserting
			 or in order to retain possession before of
			 anything;
						(5)in subsection
			 (c)(12), by striking had previously each place that term appears
			 and inserting has previously; and
					(6)by adding after
			 subsection (c)(16) the following:
						
							(17)Obstruction of
				justiceThe defendant in commission of the offense, or in an
				attempt to avoid apprehension, or conviction for the offense, engaged in
				conduct, which resulted in harm or a threat of harm to another person,
				intending to obstruct the investigation or prosecution of any
				offense.
							.
					125.Amendments
			 relating to section 3594 of title 18Section 3594 of title 18, United States
			 Code, is amended—
					(1)in the first
			 sentence—
						(A)by striking
			 3593(e) and inserting 3593(f); and
						(B)by striking
			 or life imprisonment without the possibility of release;
			 and
						(2)in the second
			 sentence—
						(A)by inserting
			 life imprisonment without the possibility of release, or after
			 shall impose; and
						(B)by inserting
			 as limited by section 3593(f) before the period.
						126.Amendments
			 relating to sections 3596 and 3597 of title 18
					(a)Implementation
			 of death sentenceSection 3596 of title 18, United States Code,
			 is amended—
						(1)in subsection (a),
			 by striking When the sentence is to be implemented and all that
			 follows through such law and inserting the following: A
			 sentence of death for any offense against the United States shall be
			 implemented pursuant to regulations promulgated by the Attorney
			 General; and
						(2)in subsection
			 (c)—
							(A)by striking the
			 first sentence; and
							(B)by adding at the
			 end the following: The Government shall not be limited in its
			 opportunities to seek rehearing, based on changed circumstances, of a finding
			 of mental incapacity under this subsection..
							(b)Use of
			 facilities
						(1)In
			 generalSection 3597 of title 18, United States Code is
			 amended—
							(A)in the heading, by
			 striking State;
							(B)in subsection (a),
			 by striking A United States marshal and all that follows through
			 Attorney General and inserting the following: An official
			 charged with supervising the implementation of a sentence of death shall use
			 appropriate Federal or State facilities for the purpose; and
							(C)by adding at the
			 end the following new subsection:
								
									(c)ConfidentialityNotwithstanding
				any other law, the identity of any employee of the United States Department of
				Justice, the Federal Bureau of Prisons, the United States Marshals Service, any
				State department of corrections, or of any person providing services under
				contract or victim or victim’s survivor, who participates in or witnesses the
				administration of an execution pursuant to this section shall not be publicly
				disclosed, absent the consent of any such
				individual.
									.
							(2)Conforming
			 amendmentThe analysis for
			 chapter 228 of title 18, United States Code is amended by striking the item
			 relating to section 3597 and inserting the following:
							
								
									3597. Use of
				facilities.
								
								.
						CClarifying the
			 authority To issue cell location orders
				131.Amendment to
			 section 2703 of title 18 to clarify ongoing scope of orders and
			 warrants
					(a)Disclosure of
			 customer communicationsSection 2703 of title 18, United States
			 Code, is amended by adding at the end the following:
						
							(h)(1)In
				generalA court order under subsection (d) or a warrant under
				subsection (c)(1)(A) may require that records or other information (not
				including the contents of communications) be disclosed to a governmental entity
				on an ongoing basis.
								(2)StandardThe court
				shall issue an order or warrant requiring such ongoing disclosure if—
									(A)in the case of a court order under
				subsection (d), the court finds that the application contains specific and
				articulable facts showing that there are reasonable grounds to believe that the
				records or other information (not including the contents of communications)
				will be relevant and material to an ongoing criminal investigation; or
									(B)in the case of a warrant under
				subsection (c)(1)(A), the court finds that probable cause supports issuing the
				warrant.
									(3)DurationAn order or
				warrant requiring ongoing disclosure under this subsection may require ongoing
				disclosure for a period not to exceed 60 days. Extensions of such an order or
				warrant may be granted, but only upon an application for an extension under
				this subsection and upon the judicial finding required by paragraph (2). The
				period of extension shall be for a period not to exceed 60 days.
								(4)NondisclosureAn
				order or warrant requiring ongoing disclosure under this subsection shall
				direct that—
									(A)the order or warrant be sealed until
				otherwise ordered by the court; and
									(B)the person or entity who is obligated
				by the order or warrant to disclose records or other information on an ongoing
				basis to the applicant shall not disclose the existence of the order or warrant
				or the existence of the investigation to any other person, unless or until
				otherwise ordered by the court.
									(5)Scope and assistance
									(A)In generalAn order or
				warrant requiring ongoing disclosure under this subsection, upon service of
				that order or warrant, shall apply to any person or entity providing wire or
				electronic communication service or remote computing service in the United
				States whose assistance may facilitate the execution of the order or warrant.
				Whenever such an order or warrant is served on any person or entity not
				specifically named in the order or warrant, upon request of such person or
				entity, the attorney for the Government or law enforcement or investigative
				officer that is serving the order or warrant shall provide written or
				electronic certification that the order or warrant applies to the person or
				entity being served.
									(B)Information
				providedUpon the request of an attorney for the Government or an
				officer of a law enforcement agency authorized to receive the results of an
				order or warrant requiring ongoing disclosure under this subsection, a provider
				of a wire or electronic communication service or a provider of remote computing
				services shall furnish such investigative or law enforcement officer all
				information, facilities, technical, and other assistance including execution of
				such warrant or order unobtrusively and with no more interference with the
				services that the person so ordered by the court accords the party with respect
				to whom the warrant or order pertains than is necessary to effect the
				disclosure required under the warrant or order, if such installation and
				assistance is directed by a court. Unless otherwise ordered by the court,
				records or other information disclosed under such warrant or order shall be
				furnished to the officer of a law enforcement agency designated in the court
				order, at reasonable intervals during regular business hours for the duration
				of the order. Pursuant to section 2522, an order may be issued to enforce the
				assistance capability and capacity requirements under the Communications
				Assistance for Law Enforcement Act.
									(6)NonexclusivityNothing
				in this subsection shall preclude a governmental entity from requiring or
				receiving the production on an ongoing basis of records or other information
				(not including the contents of communications) with consent of the subscriber
				or user, or under any other lawful
				authority.
								.
					(b)Electronic
			 communicationsSubsection 2703(c)(1) of title 18, United States
			 Code, is amended by—
						(1)redesignating
			 subparagraph (E) as subparagraph (F); and
						(2)inserting after
			 subparagraph (D) the following:
							
								(E)certifies in
				writing that it is investigating the disappearance of the subscriber or
				customer, that it has the purpose of locating that subscriber or customer,
				and—
									(i)the subscriber or
				customer is a minor; or
									(ii)the governmental
				entity reasonably believes that the subscriber or customer is suffering from a
				condition or circumstance that may create an imminent danger of his or her
				death or serious physical injury, and the customer or subscriber’s spouse,
				parent, lawful guardian, adult child, or adult sibling has consented to the
				disclosure;
				or
									.
						132.Pen register
			 and trap and trace amendmentSection 3121 of title 18, United States
			 Code, is amended—
					(1)in
			 subsection (a), by inserting 2703(h) or section after
			 under section; and
					(2)in subsection
			 (b)—
						(A)by striking
			 by a provider of electronic or wire communication
			 service;
						(B)in paragraph (1),
			 by inserting by a provider of electronic or wire communication
			 service, before relating to;
						(C)in paragraph
			 (2)—
							(i)by
			 inserting by a provider of electronic or wire communication
			 service, before to record; and
							(ii)by
			 striking the period at the end and inserting a semicolon; and
							(D)by inserting after
			 paragraph (2) the following:
							
								(3)with the consent
				of a party to a communication, or under any other circumstances in which the
				contents of a communication may be lawfully intercepted under chapter 119 of
				this title; or
								(4)by a government
				agency, or a provider of electronic or wire communication service acting upon
				the written request of a government agency, when the government agency
				certifies in writing that—
									(A)it is
				investigating the disappearance of a subscriber, customer, or user, that it has
				the purpose of locating such subscriber, customer, or user; and
									(B)(i)the subscriber,
				customer, or user is a minor; or
										(ii)the governmental entity reasonably
				believes that the subscriber, customer, or user is suffering from a condition
				or circumstance that may create an imminent danger of his or her death or
				serious physical injury, and the subscriber, customer, or user’s spouse,
				parent, lawful guardian, adult child, or adult sibling has consented to the use
				of the pen register or trap and trace
				device.
										.
						133.Amendment to
			 mobile tracking devices statuteSection 3117 of title 18, United States
			 Code, is amended—
					(1)in subsection (a),
			 by inserting at the end the following: Nothing in this section shall be
			 construed to require a warrant when the Constitution of the United States does
			 not require a warrant.;
					(2)in subsection
			 (b)—
						(A)by striking
			 section, the term and inserting “section—
							
								(1)the
				term
								; 
						(B)by striking the
			 period and inserting ; and; and
						(C)by inserting at
			 the end the following:
							
								(2)the term
				installation means the physical attachment to a person or
				object.
								.
						134.Amendment to
			 Communications Assistance for Law Enforcement ActSection 103(a)(2) of the Communications
			 Assistance for Law Enforcement Act (47 U.S.C. 1002(a)(2)) is amended by
			 striking (except to the extent that the location may be determined from
			 the telephone number) and inserting (except to the extent that
			 the location may be determined from the telephone number or other device
			 identifier). Such call-identifying information may include information that may
			 disclose such physical location if it is acquired pursuant to a court order or
			 warrant, under section 2703 of title 18, United States Code, or other lawful
			 authorization)..
				IIEnding demand for
			 child pornography and child sexual exploitation
			201.Mandatory
			 minimum for possession of child pornography
				(a)Sexual
			 exploitationSection 2252(b)(2) of title 18, United States Code,
			 is amended by striking or imprisoned not more than 10 years, or
			 both and inserting and imprisoned not less than 2 years nor more
			 than 15 years.
				(b)PornographySection
			 2252A(b)(2) of title 18, United States Code, is amended by striking or
			 imprisoned not more than 10 years, or both and inserting and
			 imprisoned not less than 2 years nor more than 15 years.
				202.Strengthening
			 section 13032 of title 42, United States Code, to ensure that child pornography
			 is effectively reportedSection 227(b)(2) of the Victims of Child
			 Abuse Act of 1990 (42 U.S.C. 13032) is amended to read as follows:
				
					(4)Failure to
				report
						(A)KnowinglyA
				provider of electronic communication services or remote computing services
				described in paragraph (1) who knowingly and willfully fails to make a report
				under that paragraph shall be fined—
							(i)in
				the case of an initial failure to make a report, not more than $150,000;
				and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$300,000.
							(B)NegligentlyA
				provider of electronic communication services or remote computing services
				described in paragraph (1) who negligently fails to make a report under that
				paragraph shall be subject to a civil penalty of—
							(i)in
				the case of an initial failure to make a report, not more than $50,000;
				and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$100,000.
							(C)FCC
				authorityFor the purposes of this paragraph, the Federal
				Communications Commission shall have the authority to levy civil penalties and
				shall promulgate regulations, in consultation with the Attorney General, to
				effectuate the purposes of this paragraph and to provide for appropriate
				administrative review of any civil penalties levied
				thereunder.
						.
			203.Conspiracy
			 provision for chapter 77 offensesSection 1594(a) of title 18, United States
			 Code, is amended by inserting after attempts the following:
			 or conspires to.
			204.Amend
			 definition of illicit sexual conductSection 2423(f) of title 18, United States
			 Code, is amended by—
				(1)striking
			 or; and
				(2)striking the
			 period at the end of the subsection and inserting ; or (3) production of
			 child pornography, as defined in section 2256(8)..
				205.Expand the use
			 of the sex trafficking statute
				(a)Sexual
			 exploitationSection 2252(b)(2) of title 18, United States Code,
			 is amended by inserting after this chapter, the following:
			 section 1591,.
				(b)PornographySection
			 2252A(b)(2) of title 18, United States Code, is amended by inserting after
			 this chapter, the following: section
			 1591,.
				(c)Repeat
			 offendersSection 2426(b)(1)(A) of title 18, United States Code,
			 is amended—
					(1)following
			 109A, by striking or ; and
					(2)by
			 inserting after chapter 110 the following or section
			 1591.
					(d)Release and
			 detentionSection 3156(a)(4)(C) of title 18, United States Code,
			 is amended by inserting after 117 the following: , or
			 section 1591.
				(e)Administrative
			 subpoenasSection 3486(a)(1)(D) of title 18, United States Code,
			 is amended by inserting after 1201, the following:
			 1591,.
				206.Increased
			 penalties for sexual exploitation of childrenSection 2251(e) of title 18, United States
			 Code, is amended—
				(1)by striking
			 15 years nor more than 30 years and inserting 20 years or
			 for life; and
				(2)by striking
			 not less than 25 years nor more than 50 years, and all that
			 follows through not less than 35 years nor more than life. and
			 inserting life..
				207.Increased
			 penalties for activities relating to material involving the sexual exploitation
			 of childrenSection 2252(b) of
			 title 18, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(B)by striking
			 not less than 15 years nor more than 40 years. and inserting
			 life.; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
					(B)by striking
			 10 years nor more than 20 years. and inserting 20 years
			 or for life..
					208.Increased
			 penalties for activities relating to material constituting or containing child
			 pornographySection 2252A(b)
			 of title 18, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(B)by striking
			 not less than 15 years nor more than 40 years and inserting
			 life; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
					(B)by striking
			 10 years nor more than 20 years and inserting 20 years or
			 for life.
					209.Additional
			 resources for the Innocent Images National Initiative
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the Federal Bureau of
			 Investigation to carry out the Innocent Images National Initiative, $30,000,000
			 for each of the fiscal years 2008 through 2012.
				(b)AvailabilityAny
			 amounts appropriated pursuant to
			 subsection (a) shall remain available until
			 expended.
				IIIThe
			 Proceeds of Crime Act
			301.Short
			 titleThis title may be cited
			 as the Proceeds of Crime Act of
			 2007.
			AProperty subject to
			 forfeiture to the United States
				302.Additions to
			 the general forfeiture statute
					(a)TerrorismSection
			 981(a)(1)(H) of title 18, United States Code, is amended by striking
			 section 2339C and inserting sections 2339A, 2339B, 2339C,
			 or 2339D.
					(b)Fraud and
			 computer crimes
						(1)Civil
			 forfeitureSection 981(a)(1) of title 18, United States Code, is
			 amended by adding the following at the end:
							
								(I)(i)Any computer, Internet
				domain name, photostatic reproduction machine, electronic communications device
				or other article, apparatus, device or thing made, possessed, fitted, used or
				intended to be used to commit, or to facilitate the commission of a violation
				of sections 513, 514, 1028 through 1032, and 1341 through 1350 of this title,
				or a conspiracy to commit such offense, and any property traceable to such
				property.
									.
						(2)DefinitionsSection
			 982(a)(2) of title 18, United States Code, is amended by—
							(A)striking ,
			 affecting a financial institution; and
							(B)inserting the
			 following at the end: For purposes of this subsection, if the violation
			 giving rise to the forfeiture is part of a continuing scheme or plan, the court
			 shall order the person convicted of the offense to forfeit the proceeds of the
			 entire scheme or plan..
							(c)Property used To
			 commit a criminal offenseSection 981(a)(1)(C) of title 18,
			 United States Code, is amended to read as follows:
						
							(C)Any property, real or personal, that
				constitutes or is derived from the proceeds of any offense constituting a
				specified unlawful activity (as defined in section 1956(c)(7)), or a conspiracy
				to commit such offense, any property used or intended to be used to commit or
				to facilitate the commission of such offense, and any property traceable
				thereto.
							.
					(d)Odometer
			 tampering offensesSection 981(a)(1)(F) of title 18, United
			 States Code, is amended—
						(1)in clause (iv), by
			 striking or at the end;
						(2)in
			 clause (v) by striking the period at the end and inserting ;
			 or;
						(3)by inserting after
			 clause (v) the following:
							
								(vi)sections 32703
				(motor vehicle odometer tampering), 32704 (odometer tampering by replacing
				odometers), and 32705(a)(2) (false odometer certification) of title 49, United
				States Code.
								;
				and
						(4)by adding at the
			 end the following:
							
								In the
				case of a violation described in clause (i) or (vi), any vehicles or other
				property involved in the commission of the offense shall also be subject to
				forfeiture..
						(e)Repeal of
			 obsolete provisionSection 981(a)(1)(E) of title 18, United
			 States Code, is repealed.
					303.Drugs and money
			 laundering
					(a)Money laundering
			 conspiraciesSection 982(a)(1) of title 18, United States Code,
			 is amended by inserting , or any conspiracy to commit any such
			 offense after of this title.
					(b)Property used To
			 commit a drug offense
						(1)ConveyancesSection
			 511(a)(4) of the Controlled Substances Act (21 U.S.C. 881(a)(4)) is amended to
			 read as follows:
							
								(4)Any property used
				or intended to be used to commit or to facilitate the commission of an offense
				under this subchapter punishable by more than one year’s imprisonment, and any
				property traceable to such
				property.
								.
						(2)Real
			 propertySection 511(a)(7) of the Controlled Substances Act (21
			 U.S.C. 881(a)(7)) is amended by inserting , and any property traceable
			 to such property after one year’s imprisonment.
						(c)Negotiable
			 instruments, securities, and other things of valueSection
			 511(a)(6) of the Controlled Substances Act (21 U.S.C. 881(a)(6)) is amended
			 by—
						(1)inserting ,
			 and any property traceable to such property after this
			 subchapter the second time it appears; and
						(2)inserting or
			 other things of value before used or intended to be
			 used.
						(d)AmmunitionSection
			 511(a)(11) of the Controlled Substances Act (21 U.S.C. 881(a)(11)) is amended
			 by striking Any firearm (as defined in section 921 of title 18)
			 and inserting Any firearm or ammunition (as defined in section 921 of
			 title 18) or any holster or other carrying case, body armor, sighting device,
			 or magazine.
					(e)Body
			 armorSection 924(d)(1) of title 18, United States Code is
			 amended by inserting or any body armor involved in or used in any
			 knowing violation of section 931, after by clear and convincing
			 evidence,.
					(f)Criminal
			 forfeiture
						(1)Person's
			 propertySection 413(a)(2) of the Controlled Substances Act (21
			 U.S.C. 853(a)(2)) is amended by inserting , or any property traceable
			 thereto before the semicolon.
						(2)Payment of
			 amounts to be receivedSection 413(a) of the Controlled
			 Substances Act (21 U.S.C. 853(a)), is amended by adding at the end the
			 following: In addition to any other money judgment that may be imposed
			 under this section, a person who does not receive any proceeds from the sale,
			 importation, or distribution of a controlled substance because the person is
			 arrested, or the controlled substance is seized, before the sale, importation,
			 or distribution is complete, shall pay a money judgment equal to the amount of
			 money that would have been paid if such sale, importation, or distribution had
			 been completed.
						(g)Summary
			 forfeiture of contraband
						(1)In
			 generalChapter 46 of title 18, United States Code, is amended by
			 adding the following after section 987:
							
								988.Summary
				forfeiture of contraband
									(a)In
				generalAny property constituting contraband that is lawfully
				seized or obtained by a Federal law enforcement officer, or that is lawfully
				delivered to a Federal law enforcement officer by a State, local, or foreign
				law enforcement officer, may be summarily forfeited to the United
				States.
									(b)StandingNo
				person shall have standing to contest the forfeiture of property subject to
				summary forfeiture under this section, and no person shall be entitled to
				notice of such forfeiture.
									(c)Disposal of
				propertyThe Federal law enforcement agency in possession of the
				property subject to summary forfeiture may destroy or otherwise dispose of such
				property and any equipment or container that cannot be separated safely from
				it.
									(d)For purposes of
				this section, contraband means—
										(1)any controlled
				substance, hazardous raw material, equipment or container, plants, or other
				property subject to summary forfeiture pursuant to section 511(f) or (g) of the
				Controlled Substances Act (21 U.S.C. 881(f) or (g));
										(2)any controlled
				substance imported into the United States in violation of law;
										(3)any money or other
				thing of value given voluntarily to a Federal law enforcement officer, or
				person acting at the direction of a Federal law enforcement officer, in the
				course of an undercover or sting operation; or
										(4)any property that
				is illegal to
				possess.
										.
						(2)Conforming
			 amendmentThe section analysis for chapter 46 of title 18, United
			 States Code, is amended by inserting the following after the entry relating to
			 section 987:
							
								Sec. 988. Summary
				Forfeiture of Contraband..
							
						304.Alien
			 smuggling
					(a)Real property
			 used in alien smugglingSection 274(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(b)(1)) is amended by—
						(1)striking
			 Any conveyance, including any vessel, vehicle, or aircraft, that has
			 been used in the commission of a violation and inserting Any
			 property, real or personal, used or intended to be used to commit or to
			 facilitate the commission of a violation; and
						(2)striking
			 such conveyance and inserting such
			 property.
						(b)Proceeds of
			 alien smugglingSection 274(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1324(b)) is amended by adding the following after paragraph
			 (3):
						
							(4)For purposes of
				this subsection and section 982(a)(6) of title 18, the term
				proceeds includes any property, real or personal, or interest in
				such property obtained or retained as a consequence of an act or omission in
				violation of this
				section.
							.
					(c)Technical
			 correctionsSection 274 of the Immigration and Nationality Act (8
			 U.S.C. 1324(b)(2)) is amended—
						(1)in subsection
			 (b)(2), by inserting or the Secretary for Homeland Security
			 after Attorney General; and
						(2)in subsection
			 (b)(3)(B), by striking the Service and inserting the
			 Department of Homeland Security.
						305.Food stamp
			 fraudSection 15(h) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2024(h)) is amended to read as follows:
					
						(h)Forfeiture
							(1)In
				generalAny property, real or personal—
								(A)used or intended
				to be used to commit or to facilitate the commission of a violation (other than
				a misdemeanor) of subsection (b) or (c), or
								(B)constituting,
				derived from, or traceable to proceeds of a violation of subsection (b) or
				(c),
								shall be
				subject to forfeiture to the United States.(2)Application of
				title 18The provisions of chapter 46 of title 18, United States
				Code, relating to civil forfeitures, shall extend to any seizure or civil
				forfeiture under this
				section.
							.
				306.Devices used to
			 create or replicate counterfeit computer software
					(a)In
			 generalSection 2318(d) of title 18, United States Code, is
			 amended to read as follows:
						
							(d)Forfeitures
								(1)In
				generalThe following property is subject to forfeiture to the
				United States—
									(A)any counterfeit
				label and any article to which a counterfeit label has been affixed or which
				was intended to have such label affixed;
									(B)any implement,
				device, or equipment used or intended to be used in the manufacture of
				counterfeit labels; and
									(C)any replicator or
				other device or thing used or intended to be used to copy or produce a computer
				program or other item to which a counterfeit label has been affixed.
									(2)Application of
				chapter 46The provisions of chapter 46 of this title relating to
				civil forfeitures shall extend to any seizure or civil forfeiture under this
				section.
								.
					(b)Conforming
			 amendmentSection 492 of title 18, United States Code, is amended
			 by striking or 1720 and inserting , 1720 or
			 2318.
					307.Property used
			 to escape Federal custody or remain a fugitiveSection 981(a)(1) of title 18, United States
			 Code, is amended by adding the following after subparagraph (I), as added by
			 this Act:
					
						(J)Any property, real or personal, used
				or intended to be used—
							(i)to commit, or to facilitate the
				commission of a violation of section 751 or 752 of this title; or
							(ii)to facilitate the efforts of any
				person to remain a fugitive from justice, as defined in section 2466(a)(1) of
				title 28, and any property traceable to such
				property.
							.
				308.Copyright
			 violationsSection 2319A(b) of
			 title 18, United States Code, is amended to read as follows:
					
						(b)Forfeitures
							(1)In
				generalThe following property is subject to forfeiture to the
				United States—
								(A)all copies or
				phonorecords made, as well as any plates, molds, matrices, masters, tapes, and
				film negatives by means of which such copies or phonorecords may be made;
				and
								(B)all implements,
				devices, or equipment used, in any manner or part, to commit or to facilitate
				the commission of a violation of subsection (a).
								(2)Application of
				chapter 46The provisions of chapter 46 of this title relating to
				civil forfeitures shall extend to any seizure or civil forfeiture under this
				section.
							.
				309.Trade
			 secretsSection 1834 of title
			 18, United States Code, is amended to read as follows:
					
						1834.Forfeiture
							(a)The following
				property is subject to forfeiture to the United States:
								(1)any property
				constituting or derived from any proceeds obtained directly or indirectly as a
				result of a violation of this chapter; and
								(2)any property used,
				or intended to be used, in any manner or part, to commit or to facilitate the
				commission of such violation.
								(b)The provisions of
				chapter 46 of this title relating to civil forfeitures shall extend to any
				seizure or civil forfeiture under this
				section.
							.
				310.Contraband
			 cigarettesSection 2344(c) of
			 title 18, United States Code, is amended to read as follows:
					
						(c)Forfeitures
							(1)In
				generalAny contraband cigarettes involved in any violation or
				conspiracy to violate any of the provisions of this chapter, and any proceeds
				of such violation or conspiracy to commit such violation, or any property
				traceable thereto, shall be subject to seizure and forfeiture to the United
				States.
							(2)The provisions of
				chapter 46 of this title relating to civil forfeitures shall extend to any
				seizure or civil forfeiture under this
				section.
							.
				311.Recently
			 enacted title 31 violationsSection 5317(c) of title 31, United States
			 Code, is amended—
					(1)in paragraph
			 (1)(A), by striking or after 5316, and adding , 5331, or
			 5363 after 5324; and
					(2)in paragraph (2),
			 by striking or after 5316, and adding , 5331, or
			 5363 after 5324.
					312.Archaeological
			 Resources Protection Act
					(a)Forfeiture under
			 the archaeological resources protection ActSection 8(b) of the
			 Archeological Resources Protection Act of 1979 (Public Law 96–95; 16 U.S.C.
			 477gg(b)) is repealed.
					(b)Codification of
			 archaeological resource protection Act’s criminal provision in title
			 18
						(1)RepealSection
			 6 of the Archaeological Resources Protection Act of 1979 (Public Law 96–95; 16
			 U.S.C. 470ee) is repealed.
						(2)Codification
							(A)In
			 generalChapter 65 of title 18, United States Code, is amended by
			 adding at the end the following new section:
								
									1370.Archaeological
				resources—prohibited acts and criminal penalties
										(a)Damage or
				removeNo person may excavate, remove, damage, or otherwise alter
				or deface or attempt to excavate, remove, damage, or otherwise alter or deface
				any archaeological resource located on public lands or Indian lands unless such
				activity is pursuant to a permit issued under section 4 of the Archaeological
				Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.), a permit referred
				to in section 4(h)(2) of the Archaeological Resources Protection Act of 1979
				(16 U.S.C. 470aa et seq.), or the exemption contained in section 4(g)(1) of the
				Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et
				seq.).
										(b)Sale or
				purchase
											(1)In
				generalNo person may sell, purchase, exchange, transport,
				receive, or offer to sell, purchase, or exchange any archaeological resource if
				such resource was excavated or removed from public lands or Indian lands in
				violation of—
												(A)the prohibition
				contained in subsection (a) of this section; or
												(B)any provision,
				rule, regulation, ordinance, or permit in effect under any other provision of
				Federal law.
												(2)Prior
				possessionNothing in paragraph (1) shall be deemed applicable to
				any person with respect to any archaeological resource which was in the lawful
				possession of such person prior to October 31, 1979.
											(c)State or local
				lawNo person may sell, purchase, exchange, transport, receive,
				or offer to sell, purchase, or exchange, in interstate of foreign commerce, any
				archaeological resource excavated, removed, sold, purchased, exchanged,
				transported, or received in violation of any provision, rule, regulation,
				ordinance, or permit in effect under State or local law.
										(d)Penalty
											(1)In
				generalAny person who knowingly violates, or counsels, procures,
				solicits, or employs any other person to violate, any prohibition contained in
				subsection (a), (b), or (c) of this section shall, upon conviction, be fined in
				accordance with this title, or imprisoned not more than 10 years, or both; but
				if the sum of the commercial and archaeological value of the archaeological
				resources involved and the cost of restoration and repair does not exceed $500,
				such person shall be fined under this title, imprisoned not more than 1 year,
				or both. In the case of a second or subsequent such violation, upon conviction
				such person shall be fined in accordance with this title, or imprisoned not
				more than 20 years, or both.
											(2)ArrowheadsNothing in subsection (d) shall be deemed
				applicable to any person with respect to the removal of arrowheads located on
				the surface of the ground.
											(e)Effective
				dateThe prohibitions contained in this section shall take effect
				on October 31, 1979.
										(f)Forfeitures
											(1)In
				generalThe following property is subject to forfeiture to the
				United States:
												(A)All archeological
				resources involved in a violation of subsection (a), (b) or (c) of this
				section.
												(B)All proceeds
				derived directly or indirectly from such violation.
												(C)Any vehicle,
				equipment, or other property used or intended to be used to commit or to
				facilitate the commission of such violation.
												(D)All property
				traceable to such property.
												(2)Application of
				chapter 46The provisions of chapter 46 of this title relating to
				civil forfeitures shall extend to any seizure or civil forfeiture under this
				section.
											.
							(B)Chapter
			 analysisThe chapter analysis at the beginning of chapter 65 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
								
									
										1370. Archaeological resources—prohibited acts and criminal
				penalties.
									
									.
							(c)Statute of
			 limitations for criminal violations of archaeological resources protection
			 Act
						(1)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following new section:
							
								3298.Archeological
				resources offensesNo person
				shall be prosecuted, tried, or punished for a violation of, or conspiracy to
				violate, section 1370, title 18, United States Code, unless the indictment is
				returned or the information is filed within 20 years after the commission of
				the
				offense.
								.
						(2)Chapter
			 analysisThe chapter analysis at the beginning of chapter 213 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
							
								
									3298. Archeological resources
				offenses.
								
								.
						313.Computer
			 fraudSection 1030 of title
			 18, United States Code, is amended by inserting after subsection (h) the
			 following:
					
						(i)(1)The court, in imposing
				sentence on any person convicted of a violation of this section, or convicted
				of conspiracy to violate this section, shall order, in addition to any other
				sentence imposed and irrespective of any provision of State law, that such
				person forfeit to the United States—
								(A)such person’s interest in any personal
				property that was used or intended to be used to commit or to facilitate the
				commission of such violation; and
								(B)any property, real or personal,
				constituting or derived from, any proceeds that such person obtained, directly
				or indirectly, as a result of such violation.
								(2)The criminal forfeiture of property
				under this subsection, any seizure and disposition thereof, and any judicial
				proceeding in relation thereto, shall be governed by the provisions of section
				413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21
				U.S.C. 853), except subsection (d) of that section.
							(j)(1)The following shall be
				subject to forfeiture to the United States and no property right shall exist in
				them:
								(A)Any personal property used or intended
				to be used to commit or to facilitate the commission of any violation of this
				section, or a conspiracy to violate this section.
								(B)Any property, real or personal, which
				constitutes or is derived from proceeds traceable to any violation of this
				section, or a conspiracy to violate this section.
								(2)The provisions of chapter 46 of this
				title relating to civil forfeiture shall apply to any seizure or civil
				forfeiture under this
				subsection.
							.
				314.False
			 impersonation
					(a)In
			 generalChapter 43 of title 18, United States Code, is amended by
			 inserting the following after section 917:
						
							918.Forfeiture
								(a)(1)The court, in imposing
				sentence on any person convicted of a violation of this chapter or convicted of
				conspiracy to violate this section, shall order, in addition to any other
				sentence imposed and irrespective of any provision of State law, that such
				person forfeit to the United States—
										(A)any property that was used or intended
				to be used to commit or to facilitate the commission of such violation;
				and
										(B)any property constituting or derived
				from, any proceeds that such person obtained, directly or indirectly, as a
				result of such violation.
										(2)The criminal forfeiture of property
				under this subsection, any seizure and disposition thereof, and any judicial
				proceeding in relation thereto, shall be governed by the provisions of section
				413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21
				U.S.C. 853), except subsection (d) of that section.
									(b)(1)The following shall be
				subject to forfeiture to the United States and no property right shall exist in
				them:
										(A)Any property used
				or intended to be used to commit or to facilitate the commission of any
				violation of this chapter or any conspiracy to commit such violation, and any
				property traceable to such property.
										(B)Any property that
				constitutes or is derived from proceeds traceable to any violation of this
				chapter or a conspiracy to commit such violation.
										(2)The provisions of
				chapter 46 of this title relating to civil forfeiture shall apply to any
				seizure or civil forfeiture under this
				subsection.
									.
					(b)Chapter
			 analysisThe chapter analysis for chapter 43 of title 18, United
			 States Code, is amended by adding the following at the end:
						
							
								918.
				Forfeiture.
							
							.
					315.Conspiracies
			 involving trafficking in persons
					(a)Money
			 launderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting section 241 (involving conspiracies against
			 rights), before section 351.
					(b)Asset
			 forfeitureSection 1594(b) of title 18, United States Code, is
			 amended by inserting or a conspiracy to commit such violation
			 after a violation of this chapter.
					BMoney
			 laundering
				321.Interstate
			 transportation of criminal proceeds and reverse money
			 laundering
					(a)In
			 generalSection 1957(a) of title 18, United States Code, is
			 amended to read as follows:
						
							(a)(1)Whoever, in any of the
				circumstances set forth in subsection (d)—
									(A)conducts or attempts to conduct a
				monetary transaction involving property of a value greater than $10,000 that is
				derived from specified unlawful activity, knowing that the property is derived
				from some form of unlawful activity; or
									(B)conducts or attempts to conduct a
				monetary transaction involving property of a value greater than $10,000, with
				the intent to promote the carrying on of specified unlawful activity,
									shall be punished as provided in subsection
				(b).(2)Whoever, in the any of the
				circumstances set forth in subsection (d), transports, attempts to transport,
				or conspires to transport more than $10,000 in currency in interstate
				commerce—
									(A)knowing that the currency was derived
				from some form of unlawful activity; or
									(B)knowing that the currency was intended
				to be used to promote some form of unlawful activity,
									shall be punished as provided in subsection
				(b)..
					(b)PenaltySection
			 1957(b) of title 18, United States Code, is amended—
						(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
						(2)by inserting after
			 paragraph (2) the following:
							
								(3)The maximum period of incarceration
				for a person convicted of an offense under subsection (a)(1)(B) must not exceed
				the statutory maximum for the offense being
				promoted.
								.
						(c)Conforming
			 amendmentSection 1957(f) of title 18, United States Code, is
			 amended—
						(1)in
			 paragraph (2) by striking and after the semicolon;
						(2)in paragraph (3),
			 by striking the period and inserting ; and; and
						(3)by
			 inserting at the end the following:
							
								(4)the term
				conducts has the same meaning as it does for purposes of section
				1956 of this
				title.
								.
						(d)Heading
						(1)In
			 generalSection 1957 of title 18, United States Code, is amended
			 in the heading by inserting or in support of criminal activity
			 after specified unlawful activity.
						(2)Chapter
			 analysisThe item relating to section 1957 in the chapter
			 analysis for chapter 95 of title 18, United States Code, is amended to read as
			 follows:
							
								1957. Conducting
				monetary transactions in property derived from specified unlawful activity or
				in support of criminal activity..
							
						322.Freezing bank
			 accounts of persons arrested for offenses involving the movement of money
			 across international bordersSection 981(b) of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(5)(A)If a person is arrested
				or charged in connection with an offense described in subparagraph (C)
				involving the movement of funds into or out of the United States, the Attorney
				General may apply to any Federal judge or magistrate judge in the district in
				which the arrest is made or the charges are filed for an ex parte order
				restraining any account held by the person arrested or charged for not more
				than 30 days, except that the time may be extended for good cause shown at a
				hearing conducted in the manner provided in rule 43(e) of the Federal Rules of
				Civil Procedure. The court may receive and consider evidence and information
				submitted by the Government that would be inadmissible under the Federal Rules
				of Evidence.
							(B)The application for the restraining
				order referred to in subparagraph (A) shall—
								(i)identify the offense for which the
				person has been arrested or charged;
								(ii)identify the location and
				description of the accounts to be restrained; and
								(iii)state that the restraining order
				is needed to prevent the removal of the funds in the account by the person
				arrested or charged, or by others associated with such person, during the time
				needed by the Government to conduct such investigation as may be necessary to
				establish whether there is probable cause to believe that the funds in the
				accounts are subject to forfeiture in connection with the commission of any
				criminal offense.
								(C)A restraining order may be issued
				pursuant to subparagraph (A) if a person is arrested or charged with any
				offense for which forfeiture is authorized under this title, title 31, or the
				Controlled Substances Act.
							(D)For purposes of this paragraph—
								(i)the term account
				includes any safe deposit box and any account (as defined in section
				5318A(e)(1) and (e)(2)) at any financial institution; and
								(ii)the term account held by the
				person arrested or charged includes an account held in the name of such
				person, and any account over which such person has effective control as a
				signatory or otherwise.
								(E)Restraint pursuant to this paragraph
				shall not be deemed a seizure for purposes of subsection 983(a) of this
				title.
							(F)A restraining order issued pursuant to
				this paragraph may be executed in any district in which the subject account is
				found, or transmitted to the central authority of any foreign state for service
				in accordance with any treaty or other international
				agreement.
							.
				323.Procedure for
			 issuing subpoenas in certain money laundering and forfeiture cases
					(a)In
			 generalSection 986 of title 18, United States Code, is
			 amended—
						(1)in subsection
			 (a)—
							(A)by inserting
			 (1) before At any time;
							(B)by striking
			 section 1956, 1957, or 1960 of this title, section 5322 or 5324 of title
			 31, United States Code and inserting section 981 or 982 of this
			 title, or sections 5317 and 5332 of title 31;
							(C)by striking
			 in rem; and
							(D)by striking the
			 last sentence and inserting the following:
								
									(2)The United States
				may request the Clerk of the Court in any district where a civil forfeiture
				action may be filed pursuant to 1355(b) of title 28 to issue a subpoena duces
				tecum under paragraph (1) before the filing of the verified
				complaint.
									;
							(2)in subsection (c),
			 by inserting or the Federal Rules of Criminal Procedure after
			 Procedure; and
						(3)by adding at the
			 end the following:
							
								(e)Procedure for
				issuing subpoenasThe Attorney General, a United States Attorney,
				an Assistant United States Attorney, or an attorney in the Criminal Division of
				the Department of Justice may issue a subpoena for evidence in any
				investigation of a violation of sections 1956, 1957, or 1960 of this title 18,
				or section 5332 of title 31, in the manner set forth in section 3486 of this
				title.
								.
						(b)Grand jury
			 subpoenasSection 5318(k)(3)(A) of title 31, United States Code,
			 is amended by—
						(1)in clause (i) by
			 striking related to such correspondent account; and
						(2)adding after
			 clause (ii) the following:
							
								(iii)Grand jury or
				trial subpoenaIn addition to a subpoena issued by the Attorney
				General or the Secretary of the Treasury, a subpoena under clause (i) may also
				be a grand jury or trial
				subpoena.
								.
						(c)Fair credit
			 reporting Act amendmentSection 604(a)(1) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681b(a)(1)) is amended by inserting before the period
			 at the end , or an investigative subpoena issued pursuant to 31 U.S.C.
			 5318.
					(d)Obstruction of
			 justiceSection 1510(b) of title 18, United States Code, is
			 amended—
						(1)in paragraph
			 (b)(2)(A), by inserting or an investigative subpoena issued pursuant to
			 31 U.S.C. 5318 after grand jury subpoena; and
						(2)in paragraph
			 (b)(3)(B), by inserting , an investigative subpoena issued pursuant to
			 31 U.S.C. 5318, after grand jury subpoena.
						(e)Right to
			 financial privacy ActSection 1120 of the Financial Institutions
			 Regulatory and Interest Rate Control Act of 1978 (12 U.S.C. 3420), is
			 amended—
						(1)in subsection
			 (a)(1) by inserting or to the Government after to the
			 grand jury; and
						(2)in subsection
			 (b)(1)—
							(A)by inserting
			 , or an investigative subpoena issued pursuant to 31 U.S.C.
			 5318, after grand jury subpoena; and
							(B)by striking
			 subparagraph (A) and inserting the following:
								
									(A)crime against any
				financial institution or supervisory agency or crime involving a violation of
				the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled
				Substances Import and Export Act (21 U.S.C. 951 et seq.), section 1956, 1957,
				or 1960 of title 18, sections 5313, 5316, 5322, 5324, 5331, or 5332 of title
				31, or section 6050I of title 26;
				or
									.
							324.Using blank
			 checks in bearer form to smuggle moneySection 5316 of title 31, United States
			 Code, is amended by adding at the end the following:
					
						(e)Monetary
				instruments with amount left blankFor purposes of this section,
				a monetary instrument that has the amount left blank shall be considered to
				have a value in excess of $10,000 if the instrument was drawn on an account
				that contained or was intended to contain more than $10,000 at the time the
				instrument was being transported, or at the time it was negotiated or was
				intended to be
				negotiated.
						.
				325.Treating
			 electronic funds as fungible propertySection 5317(c) of title 31, United States
			 Code, is amended by adding after paragraph (2) the following:
					
						(3)(A)In any civil forfeiture
				action brought pursuant to this section, section 5332, or section 981(a)(1)(A)
				of title 18, currency, precious metals, gemstones, and funds held in any
				account or safe deposit box at any financial institution shall be considered
				fungible property identical to other property located in the same place or
				account at an earlier time.
							(B)In any case where (A) applies, it
				shall not be necessary for the Government to identify the specific property
				involved in the offense that is the basis for the forfeiture, nor shall it be a
				defense that the property involved in such offense has been removed and
				replaced by identical
				property.
							.
				326.Bulk cash
			 smugglingSection 5332(a) of
			 title 31, United States Code, is amended in subsection (b)(1), by striking
			 5 and inserting 10.
				327.Making the
			 international money laundering statute apply to tax evasionSection 1956(a)(2)(A) of title 18, United
			 States Code, is amended by—
					(1)inserting
			 (i) before with the intent to promote; and
					(2)inserting the
			 following after or:
						
							(ii)with the intent
				to engage in conduct constituting a violation of section 7201 or 7206 of the
				Internal Revenue Code of 1986;
				or
							.
					328.Prohibiting
			 money laundering through hawalas, other informal value transfer systems, and
			 closely related transactionsSection 1956(a)(1) of title 18, United
			 States Code, is amended by striking For purposes of this paragraph, a
			 financial transaction and inserting For purposes of this
			 paragraph and section 1957, a financial transaction or a monetary
			 transaction.
				329.Section 1957
			 violations involving commingled funds and structured transactionsSection 1957 of title 18, United States
			 Code, is amended by adding after subsection (f) the following:
					
						(g)The Government may
				satisfy the $10,000 requirement in subsection (a)(1) by showing that—
							(1)the monetary
				transaction involved the transfer, withdrawal, encumbrance, or other
				disposition of more than $10,000 from an account in which more than $10,000 in
				proceeds of specified unlawful activity was commingled with other funds;
				or
							(2)the defendant
				conducted a series of monetary transactions in amounts under $10,000 that
				exceeded $10,000 in the aggregate and that were closely related to each other
				in terms of such factors as time, the identity of the parties involved, the
				nature or purpose of the transactions or the manner in which they are
				conducted.
							.
				330.Charging money
			 laundering as a course of conduct
					(a)In
			 generalSection 1956 of title 18, United States Code, as amended
			 by this Act, is further amended by adding at the end the following:
						
							(k)Multiple violations
				of this section that are part of the same scheme or continuing course of
				conduct may be charged, at the election of the Government, in a single count in
				an indictment or
				information.
							.
					(b)ConspiraciesSection
			 1956(h) of title 18 is amended by inserting , or section 1960
			 after section 1957..
					331.Knowledge that
			 the property is the proceeds of a specific felony
					(a)Proceeds of a
			 felonySection 1956(c)(1) of title 18, United States Code, is
			 amended by inserting , and regardless of whether or not the person knew
			 that the activity constituted a felony before the semicolon.
					(b)Intent
			 To conceal or disguiseSections
			 1956(a)(1)(B)(i) and 1956(a)(2)(B)(i) of title 18, United States Code, are
			 amended by striking specified unlawful activity and inserting
			 some form of unlawful activity.
					332.Other specified
			 activity for money laundering
					(a)Amendments to
			 RICOSection 1961(1) of title 18, United States Code, is amended
			 as follows:
						(1)Burglary and
			 embezzlementIn subparagraph (A), by inserting burglary,
			 embezzlement, after robbery,.
						(2)Securities
			 fraud(A)In
			 subparagraph (D), by striking fraud in the sale of securities
			 and inserting fraud in the purchase or sale of securities; and
			 (B) in subparagraph (B) by inserting section 1348 (relating to
			 securities fraud), section 1349 (relating to attempt and conspiracy),
			 before section 1425.
							(3)Alien
			 smugglingIn subparagraph (F), by inserting and
			 274A after 274.
						(b)Identity
			 theft
						(1)Social security
			 numberSection 1956(c)(7)(D) of title 18, United States Code, is
			 amended by inserting the following at the end before the semicolon: , or
			 42 U.S.C. 408 (relating to obtaining funds through misuse of a social security
			 number).
						(2)Identity
			 theftSection 1961(1)(B) of title 18, United States Code, is
			 amended by inserting section 1028A (relating to aggravated identity
			 theft), before section 1029.
						(c)CounterfeitingSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting
			 sections 474, 476, 477, 478, 479, 480, 481, 485, 486, 487, or 488
			 (relating to counterfeiting), before any of sections 500 through
			 503.
					(d)ForgerySection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting ,
			 section 510 (relating to forgery) before section
			 513.
					(e)ExplosivesSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by striking
			 section 844(f) or (i) and inserting sections 842 and
			 844.
					(f)Foreign
			 agentsSection 1956(c)(7)(D) of title 18, United States Code, is
			 amended by inserting section 951 (relating to agents of foreign
			 governments), after section 924(n) (relating to firearms
			 trafficking),.
					(g)ObscenitySection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting
			 section 1470 (relating to obscenity and minors), before
			 section 1708, and by inserting section 2252B (relating to
			 misleading Internet domain names), before section
			 2280.
					(h)False
			 claimsSection 1956(c)(7)(D) of title 18, United States Code, is
			 amended by inserting sections 286–87 (relating to false claims against
			 the United States), before section 351.
					(i)Protection of
			 natural resources and cultural assetsSection 1956(c)(7) of title
			 18, United States Code, is amended—
						(1)in subparagraph
			 (E), by striking or and inserting , or the Clean Air Act
			 (42 U.S.C. 7401 et seq.), the Federal Insecticide, Fungicide, and Rodenticide
			 Act of 1988 (7 U.S.C. 136 et seq.), the Federal Cave Resources Protection Act
			 (16 U.S.C. 4301 et seq.), or any wildlife protection offense, as defined in
			 section 49, after the Resources Conservation and Recovery Act
			 (42 U.S.C. 6901 et seq.); and
						(2)by
			 inserting after paragraph (F) the following:
							
								(G)any violation of
				the Archaeological Resources Protection Act (16 U.S.C. 470aa, et seq. and 18
				U.S.C. 1370), or the Native American Graves Protection and Repatriation Act (25
				U.S.C. 3001, et
				seq.).
								.
						(j)Wildlife
			 protection offense
						(1)In
			 generalChapter 3 of title 18, United States Code, is amended by
			 inserting after section 48 the following:
							
								49.Definition of
				wildlife protection offense
									(a)As used in this
				title, the term wildlife protection offense means any violation of
				a provision of this chapter or of any Act listed in subsection (b), or any
				regulation promulgated thereunder, that may be prosecuted as a criminal
				offense.
									(b)The statutes
				referred to in subsection (a) include the following:
										(1)The Lacey Act (16
				U.S.C. 3371–78 and 18 U.S.C. 42).
										(2)The Endangered
				Species Act (16 U.S.C. 1538–1540).
										(3)The Marine Mammal
				Protection Act (16 U.S.C. 1371–1377).
										(4)The African
				Elephant Conservation Act (16 U.S.C. 4222–24).
										(5)The Wild Exotic
				Bird Conservation Act (16 U.S.C. 4910–4912).
										(6)The Bald and
				Golden Eagle Protection Act (16 U.S.C. 668).
										(7)The Migratory Bird
				Treaty Act (16 U.S.C. 703–707).
										(8)The Migratory Bird
				Hunting Conservation Stamp Act (16 U.S.C. 718f).
										(9)The Airborne
				Hunting Act (16 U.S.C. 742j–1).
										(10)The Antarctic
				Conservation Act (16 U.S.C. 2403–2410).
										(11)The National
				Wildlife Refuge System Administration Act (16 U.S.C. 668dd).
										(12)The Rhinoceros
				and Tiger Conservation Act (16 U.S.C. 5305a).
										(13)The Antarctic
				Marine Living Resources Convention (16 U.S.C. 2435).
										(14)The Fur Seal Act
				(16 U.S.C.
				1152–1156).
										.
						(2)Chapter
			 analysisThe chapter analysis for chapter 3 of title 18, United
			 States Code, is amended by inserting after the item for section 48 the
			 following:
							
								49. Definition of
				wildlife protection offense..
							
						333.Illegal money
			 transmitting businesses
					(a)Money
			 transmitting business definedSection 1960(b)(2) of title
			 18, United States Code, is amended to read as follows:
						
							(2)the term
				money transmitting business means any business other than the
				United States Postal Service, which provides check cashing, currency exchange,
				money transmitting or remittance services, or issues, sells or redeems money
				orders, travelers’ checks, or other similar instruments or, any other person or
				association of persons, formal or informal, engaging as a business in
				transporting, transferring, exchanging, or transmitting currency or funds in
				any form, including any person or association of persons, formal or informal,
				engaging as a business in any informal money transfer system or any network of
				people who engage as a business in facilitating the transfer of money
				domestically or internationally outside of the conventional financial
				institutions
				systems.
							.
					(b)General intent
			 requirement for section
			 1960(b)(1)(B)Section
			 1960(b)(1)(B) of title 18, United States Code, is amended by inserting before
			 the semicolon the following: , whether or not the defendant knew that
			 the operation was required to comply with such registration
			 requirements.
					(c)Authority
			 To investigateSection 1960 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							(c)Violations of this
				section may be investigated by the Attorney General, the Secretary of the
				Treasury, and the Secretary of the Department of Homeland
				Security.
							.
					(d)Technical
			 amendmentsSection 1960 of title 18, United States Code, is
			 amended—
						(1)in the title by
			 striking unlicensed and inserting illegal;
						(2)in subsection (a)
			 by striking unlicensed and inserting
			 illegal;
						(3)in subsection
			 (b)(1) by striking unlicensed and inserting
			 illegal; and
						(4)in subsection
			 (b)(1)(C) by inserting , exchange after
			 transportation.
						334.Technical
			 correction to the USA Patriot ActSection 5317(c) of title 31, United States
			 Code, is amended by inserting 5314, after
			 5313,.
				335.Technical
			 amendment to restore wiretap authority for certain money laundering
			 offenses
					(a)Currency
			 reporting offensesSection 2516(1)(g) of title 18, United States
			 Code, is amended by striking or section 5324 of title 31, United States
			 Code (relating to structuring transactions to evade reporting requirement
			 prohibited and inserting or sections 5324 and 5332 of title 31,
			 United States Code (relating to structuring financial transactions and bulk
			 cash smuggling).
					(b)Money
			 launderingSection 2516(1)(c) is amended by inserting
			 section 1960 (relating to illegal money transmitting
			 businesses), before section 659.
					336.Miscellaneous
			 minor and technical amendments
					(a)Criminal
			 forfeitureSection 982(b) of title 18, United States Code, is
			 amended in subsection (b)(2), by striking The substitution and
			 inserting With respect to a forfeiture under subsection (a)(1), the
			 substitution.
					(b)Definition of
			 financial institutionSection 1956(c)(6) of title 18, United
			 States Code, is amended by—
						(1)in subparagraph
			 (A), by striking and at the end;
						(2)in subparagraph
			 (B), by inserting and after the semicolon; and
						(3)inserting the
			 following at the end:
							
								(C)a bail
				bondsman;
								.
						(c)Other amendments
			 to sections 1956 and
			 1957
						(1)PenaltiesSection
			 1956(b) of title 18, United States Code, is amended by inserting after
			 paragraph (4) the following:
							
								(5)Stay of
				actionIf a civil action is filed under this subsection, either
				party may move to stay the action in accordance with section 981(g) of this
				title.
								.
						(2)DefinitionsSection
			 1956(c) of title 18, United States Code, is amended—
							(A)in paragraph
			 (7)(F), by inserting , as defined in section 24 of this title
			 before the semicolon;
							(B)in paragraph (8),
			 by striking the period and inserting ; or; and
							(C)by inserting after
			 paragraph (8) the following:
								
									(9)the term proceeds any property
				or interest in property obtained or retained as a consequence of an act or
				omission; proceeds means gross proceeds, not net
				profits.
									.
							(d)Obstruction of
			 justiceSection 1510(b)(3)(B) of title 18, United States Code, is
			 amended by striking or the first time it appears and inserting
			 , a subpoena issued pursuant to 28 U.S.C. 1782, or.
					(e)Clarifying
			 technical correction to 31 U.S.C.
			 5324(a)Section 5324(a) of title 31, United
			 States Code, is amended by inserting the recordkeeping requirements
			 of after section 5313(a) or, the first time it
			 appears.
					337.Technical
			 correction regarding forfeiture authority for Secretary, Homeland
			 SecuritySection 981 of title
			 18, United States Code, is amended—
					(1)by adding the
			 following after the Secretary of the Treasury wherever it
			 appears: , Secretary of Homeland Security; and
					(2)in subsection (j)
			 by—
						(A)striking
			 and in subparagraph (1);
						(B)by striking the
			 period after delegate and inserting ; and in
			 subparagraph (2); and
						(C)by inserting the
			 following new paragraph after paragraph (2):
							
								(3)the term
				Secretary of Homeland Security means the Secretary of Homeland
				Security or his
				delegate.
								.
						338.Stored value
			 cardsSection 5312(a)(3) of
			 title 31, United States Code, is amended by—
					(1)striking
			 and at the end of subparagraph (B);
					(2)striking the
			 period and inserting ; and before the period at the end of
			 subparagraph (C); and
					(3)inserting the
			 following thereafter:
						
							(D)As the Secretary
				of the Treasury shall provide by regulation for purposes of sections 5316 and
				5331, stored value cards or other similar devices including funds or monetary
				value represented in digital electronics format (whether or not specially
				encrypted) and stored or capable of storage on electronic media in such a way
				as to be retrievable and transferable
				electronically.
							.
					CRecovering the
			 proceeds of crime and victim restitution
				1Criminal
			 forfeiture procedure
					341.Restraint of
			 property subject to criminal forfeiture
						(a)In
			 generalSection 413(e)(1) of the Controlled Substances Act (21
			 U.S.C. 853(e)(1)) is amended by—
							(1)inserting the
			 following before the dash: , including property that may be forfeited
			 upon the defendant’s conviction to satisfy a money judgment; and
							(2)inserting before
			 to preserve the following: to prevent the unlawful use of
			 the property while a criminal action is pending, or.
							(b)ConformingSection
			 413(c) of the Controlled Substances Act (21 U.S.C. 853(c)), is amended by
			 striking subsection (a) and inserting subsection (a) or
			 (p).
						(c)Protective
			 orderSection 413(e)(3) of the Controlled Substances Act (21
			 U.S.C. 853(e)) is amended by inserting (A) before The
			 court and by adding the following after the period:
							
								(B)The court shall issue any protective
				order necessary to prevent the premature disclosure of any ongoing law
				enforcement operation or investigation or the identity of any witness at the
				hearing. In addition, in any case involving an ongoing investigation, the court
				shall permit the presentation of evidence ex parte and under
				seal.
								.
						(d)Restraining
			 orderSection 413(e) of the Controlled Substances Act is amended
			 by adding the following new paragraph after paragraph (4):
							
								(5)(A)A restraining order
				entered pursuant to paragraph (1)(A) shall remain in effect through the
				conclusion of the criminal case, unless modified by the court.
									(B)At the request of the defendant, the
				court may conduct a pretrial hearing to determine whether the restraining order
				should be vacated or modified with respect to some or all of the restrained
				property, if the defendant—
										(i)establishes by a preponderance of
				the evidence that there are no assets, other than the restrained property,
				available to the defendant to retain counsel in the criminal case; and
										(ii)makes a prima facie showing of a
				bona fide reason to believe that there is no probable cause for the forfeiture
				of the restrained property, or for the entry of a money judgment that the
				restrained property would be used to satisfy.
										The Government shall have an opportunity to
				cross-examine the defendant and any witnesses the defendant may present on
				these issues.(C)If the court determines that the
				defendant has satisfied the requirements of (B)(i) and (ii), it may hold a
				hearing to determine whether there is probable cause for the forfeiture of the
				property. In making such determination, the court shall give due deference to
				any finding made by a grand jury that there is probable cause to believe that
				the property is subject to forfeiture.
									(D)If the court determines that no
				probable cause exists for the forfeiture of the property, it shall modify the
				restraining order to the extent necessary to release the property from
				restraint.
									(E)In any hearing under this paragraph
				where probable cause is at issue, the court shall limit its inquiry to the
				existence of probable cause for the forfeiture of the restrained assets, or for
				the entry of a money judgment that the restrained assets would be used to
				satisfy. The court shall not entertain challenges to the grand jury’s finding
				of probable cause regarding the criminal offense giving rise to the
				forfeiture.
									(F)A person other than the defendant who
				has a legal interest in the restrained property may move to modify or vacate
				the restraining order on the ground that the order causes a substantial
				hardship to the moving party and less intrusive means exist to preserve the
				subject property for forfeiture. In accordance with subsection (k), such person
				may not object to a restraining order on grounds that may only be asserted in
				the ancillary proceeding pursuant to subsection
				(n).
									.
						342.Authorizing
			 forfeiture pursuant to a guilty pleaSection 413 of the Controlled Substances Act
			 (21 U.S.C. 853) is amended by adding at the end the following:
						
							(r)Guilty
				pleas
								(1)A defendant who
				pleads guilty to a criminal offense may, as part of a plea agreement, agree to
				the forfeiture of any property derived from or used to commit that offense and
				any other offense that is part of the same scheme or plan or pattern of related
				conduct.
								(2)Upon acceptance of
				the defendant’s guilty plea, the court shall enter a preliminary order of
				forfeiture, pursuant to rule 32.2 of the Federal Rules of Criminal Procedure,
				with respect to any property that the defendant has agreed to forfeit pursuant
				to this
				subsection.
								.
					343.Criminal
			 seizure warrantsSection
			 413(f) of the Controlled Substances Act (21 U.S.C. 853(f)) is amended to read
			 as follows:
						
							(a)(1)Property subject to
				forfeiture under this section may be seized pursuant to section 981(b) of title
				18, United States Code.
								(2)If property subject to criminal
				forfeiture under this section is already in the custody of the United States or
				any agency thereof, it shall not be necessary to seize or restrain the property
				for the purpose of criminal forfeiture.
								(3)If the seizure warrant is obtained
				after the property to be seized has been listed in an indictment or criminal
				information or related bill of particulars, the requirement that the warrant be
				executed within 10 days under rule 41, Federal Rules of Criminal Procedure,
				shall not
				apply.
								.
					344.Discovery
			 procedure for locating forfeited assetsSection 413(m) of the Controlled Substances
			 Act (21 U.S.C. 853(m)) is amended by inserting before the period at the end the
			 following: to the extent that the provisions of the rule are consistent
			 with the purposes for which discovery is conducted under this subsection.
			 Because this subsection applies only to matters occurring after the defendant
			 has been convicted and the property of the defendant has been declared
			 forfeited, the provisions of rule 15 requiring the presence of the defendant at
			 the deposition of any other witness, or a waiver by the defendant of a right to
			 be present, shall not apply.
					345.Collection of
			 criminal forfeiture judgmentSection 413 of the Controlled Substances Act
			 (21 U.S.C. 853) is amended by adding at the end the following new
			 subsection:
						
							(s)Collection of
				criminal forfeiture judgmentAn order of forfeiture in a criminal
				case may take the form of a money judgment and may be enforced—
								(1)in the manner
				provided for the collection and payment of fines in subchapter B of chapter 229
				of title 18, United States Code;
								(2)in the same manner
				as a judgment in a civil action;
								(3)pursuant to Rule
				32.2(e) of the Federal Rules of Criminal Procedure; or
								(4)pursuant to the
				Federal Debt Collection Act (28 U.S.C. 3001 et
				seq.).
								.
					346.Abatement of
			 forfeiture when defendant dies
						(a)In
			 generalSection 413 of the Controlled Substances Act (21 U.S.C.
			 853) is amended by adding at the end the following new subsection:
							
								(t)Special civil
				forfeiture proceedings when the defendant dies
									(1)(A)In any case in which
				criminal forfeiture has been alleged, if a defendant dies after a plea of
				guilty or nolo contendere has been accepted or a verdict of guilty has been
				returned, but before the defendant’s time for direct appeal from the conviction
				or from a criminal order of forfeiture has expired, or before any such appeal
				by the defendant, or any posttrial motion or appeal by the Government bearing
				on the forfeiture or the underlying criminal conviction, has finally been
				resolved, the criminal forfeiture proceeding shall be converted to a special
				civil forfeiture proceeding notwithstanding the expiration of any civil
				forfeiture statute of limitations or any time limitation set forth in section
				983(a) of title 18, and shall be concluded as provided herein.
										(B)For purposes of this subsection, a
				plea of guilty or nolo contendere shall be considered to have been
				accepted if a court has determined, pursuant to Rule 11(b) of
				the Federal Rules of Criminal Procedure, that the plea is voluntary and
				supported by a factual basis, notwithstanding that final acceptance may have
				been deferred pending review of a presentence report or otherwise; a verdict is
				returned when it is orally stated in open court; and
				direct appeal refers to an appeal filed, within the period
				provided by the applicable rule of appellate procedure, from the entry of the
				judgment or order of forfeiture, up to and including review by the Supreme
				Court.
										(2)(A)If a defendant dies
				after a plea of guilty or nolo contendere has been accepted or a verdict of
				guilty has been returned, but before entry of a criminal order of forfeiture,
				the court, after a hearing at which the defendant’s personal representative
				shall have the same rights to present evidence and argument as the defendant
				would have had if he had survived, shall enter a special civil order of
				forfeiture if the court finds, by a preponderance of the evidence, that
				property, including substitute property pursuant to subsection (p) of this
				section, is forfeitable as a result of the defendant’s conviction.
										(B)The special civil order of forfeiture
				shall forfeit to the United States all property, including substitute property,
				that would have been subject to criminal forfeiture if the defendant had
				survived, and may constitute, or include, a civil money judgment against the
				defendant’s estate and any person holding property that would have been
				forfeitable in the criminal case if the defendant had survived.
										(C)Any third-party interests in property
				subject to a special civil order of forfeiture shall be determined by the court
				pursuant to subsection (n) of this section as if the defendant had survived.
				While the defendant’s personal representative may contest forfeitability of
				particular property and the amount of any money judgment in a special civil
				order of forfeiture, third-party claimants under this subsection, as under
				subsection (n) as applied to criminal orders of forfeiture, may contest only
				issues of ownership.
										(3)(A)If a defendant dies
				after entry of a criminal order of forfeiture, but before the defendant’s time
				for direct appeal from the underlying criminal conviction or when the criminal
				order of forfeiture has expired, or before any such appeal by the defendant has
				finally been resolved, the criminal order of forfeiture shall become a special
				civil order of forfeiture by operation of law, and proceedings bearing on the
				forfeiture shall continue, and be concluded, pursuant to this section.
										(B)If a defendant dies during the
				pendency of a posttrial motion or appeal by the Government concerning a court’s
				failure to announce or enter a requested order of forfeiture or to include such
				an order in the judgment, other error by the court with respect to the
				forfeiture, or a court’s postverdict dismissal of a criminal conviction that
				was a basis for criminal forfeiture, the court in which the matter is pending,
				on the Government’s motion, shall continue and conclude the proceeding pursuant
				to this section, and, if the Government prevails, shall enter, or direct the
				entry by the district court of, a special civil order of forfeiture if the
				Government makes the showing required by paragraph (2)(A), or the court
				determines that such a showing was made before the defendant’s death during the
				proceedings that are the subject of the pending posttrial motion or
				appeal.
										(4)(A)In all proceedings
				concerning a special civil order of forfeiture, the court shall consider the
				relevant portions of the record of the criminal case. That record, including
				any agreements, admissions, stipulations, findings of fact, conclusions of law,
				or verdicts bearing upon the defendant’s guilt or the forfeitability of any
				property of the defendant, and any failure by the defendant to demand a jury
				verdict on forfeiture, shall be binding on the defendant’s personal
				representative in the district court, and on any appeal, to the extent that it
				would have bound the defendant in the criminal case. The record shall be
				binding upon any third-party claimants to the extent that it would have bound
				them if the defendant had survived.
										(B)The defendant’s personal
				representative or the Government may file or pursue an otherwise permissible
				direct appeal, or an otherwise permissible motion under this section or the
				Federal Rules of Criminal Procedure (other than a motion under Rule 33(b)(1)
				filed after death or after judgment), to challenge, enforce, correct, amend,
				modify, or reinstate a special civil order of forfeiture, or to challenge or
				reinstate a verdict or plea of guilty or nolo contendere on which such an order
				is, or should be, based. In any such appeal or motion, the death of the
				defendant shall not itself be a basis for relief.
										(5)(A)Proceedings concerning a
				special civil order of forfeiture, including any appeal or motion to challenge,
				enforce, correct, amend, modify, or reinstate such an order or to challenge or
				reinstate a verdict or plea of guilty or nolo contendere underlying such an
				order, shall be governed by the provisions of this section and the law and
				procedures that would have applied if the defendant had survived and the
				forfeiture proceedings had been conducted and concluded in the criminal case,
				except that the special civil order of forfeiture need not be included in any
				criminal sentence or judgment, and the personal representative of the defendant
				shall be substituted for the defendant. Section 983 of title 18 and section
				2465(b) of title 28 shall not apply.
										(B)A personal representative, if not
				otherwise appointed, shall be appointed by the district court before which the
				criminal case was filed or by the court of appeals if the matter is pending on
				appeal at the time of the defendant’s death. Counsel may be appointed for the
				personal representative of the defendant if counsel would have been available
				to the defendant under 18 U.S.C. 3006A. The court may toll any applicable
				deadline during the period necessary to appoint the personal representative
				and, where appropriate, counsel.
										(C)Appeals by any party from or
				concerning a special civil order of forfeiture shall be governed by the rules
				applicable to civil appeals. A special civil order of forfeiture shall be final
				as to the defendant and the defendant’s estate upon initial entry, and shall be
				final as to any third-party interests upon entry of any order, or amended
				order, finally determining such interests pursuant to subsection (n).
										(6)Any forfeiture
				protective orders in effect at the time of a defendant’s death shall continue
				in effect unless modified by the court after a hearing or pursuant to a motion
				by the Government. Upon the Government’s motion, the court shall take any
				action necessary to preserve the availability of property for forfeiture
				pursuant to this
				subsection.
									.
						(b)Conforming
			 amendments
							(1)NonabatementSection
			 983 of title 18, United States Code, is amended by adding the following new
			 subsection after subsection (j):
								
									(k)Nonabatement of
				forfeiture
										(1)The death of an
				individual does not affect the Government’s ability to seek, or to continue to
				pursue, civil in rem forfeiture of property as authorized by law, except as
				provided herein. Notwithstanding the expiration of any civil forfeiture statute
				of limitations or any time limitation set forth in subsection (a), the
				Government may commence in rem civil forfeiture proceedings, within the greater
				of the time period otherwise authorized by law or 2 years after the death of an
				individual against whom a criminal indictment alleging forfeiture is pending at
				the time of death, against all interests in any property alleged to be
				forfeitable in the indictment.
										(2)The effect of the
				death of a defendant upon criminal forfeiture shall be governed by section
				413(t) of the Controlled Substances Act (21 U.S.C.
				853(t)).
										.
							(2)Special
			 forfeitureSection 983(i)(2) of title 18, United States Code, is
			 amended by adding at the end the following new subparagraph:
								
									(F)special civil
				forfeiture proceedings pursuant to section 413(t) of the Controlled Substances
				Act (21 U.S.C.
				853(t).
									.
							347.Forfeitable
			 property transferred to third partiesSection 413(c) of the Controlled Substances
			 Act (21 U.S.C. 853(c)), as amended by this Act, is amended—
						(1)by designating the
			 present matter as paragraph (1);
						(2)in paragraph (1),
			 by striking subsection (a) and inserting subsection (a)
			 or (p); and
						(3)by adding at the
			 end the following:
							
								(2)(A)If, as provided in
				paragraph (1), property transferred to a transferee is ordered forfeited, the
				transferee shall deposit the forfeited property in the registry of the Court,
				or with the United States Marshals Service or other Government custodian,
				pending the conclusion of any ancillary proceeding pursuant to subsection
				(n).
									(B)If the transferee fails to establish
				pursuant to subsection (n)(6)(B) that the transferee is a bona fide purchaser
				for value of the forfeited property, but the transferee is unable, due to the
				transferee’s act or omission, to surrender the forfeited property to the United
				States, the transferee shall owe the United States a sum of money equal to the
				greater of—
										(i)the value of the property at the time
				of the transfer, plus interest from the time of the transfer;
										(ii)the value of the property at the time
				it was converted by the third party, plus interest from the time of the
				conversion; or
										(iii)the value of the property at the
				time the third party is found liable to the Government under this
				subsection.
										(C)Once the ancillary proceedings
				regarding the transferee’s claim to be a bona fide purchaser are concluded, the
				district court that issued the order of forfeiture shall issue a judgment in
				favor of the United States and against the transferee for the amount of money
				to which the United States is entitled. All money collected pursuant to such a
				judgment shall constitute forfeited property under this
				section.
									.
						348.Forfeiture of
			 third-party interests in criminal cases
						(a)In
			 generalSection 413 of the Controlled Substances Act (21 U.S.C.
			 853) is amended by adding at the end the following:
							
								(u)Forfeiture of
				third-party interestsIn lieu of filing a parallel civil
				forfeiture action, and notwithstanding the expiration of any statute of
				limitations regarding such action, the Government may seek the forfeiture of a
				third party’s interest in property subject to forfeiture under this section at
				the conclusion of the ancillary proceeding described in subsection (n). Such
				proceeding shall be an in rem proceeding in which the third party shall first
				have the burden of establishing a legal interest in the property pursuant to
				subsection (n), after which the Government shall have the burden of
				establishing the forfeitability of the third party’s interest in the manner
				provided for civil forfeitures in chapter 46, title 18, United States Code, and
				the third party shall have the burden of establishing an innocent owner defense
				pursuant to such
				chapter.
								.
						(b)Conforming
			 amendmentSection 413(n)(6) of the Controlled Substances Act (21
			 U.S.C. 853(n)(6)) is amended by inserting , unless the Government
			 notifies the court that it will seek to forfeit the petitioner’s interest
			 pursuant to subsection (u) after in accordance with its
			 determination.
						349.Severance of
			 jointly held property
						(a)In
			 generalSection 413 of the Controlled Substances Act (21 U.S.C.
			 853) is amended by adding at the end the following new subsection:
							
								(v)Severance of
				jointly held property
									(1)If the court
				determines, pursuant to subsection (n) or (u), that a third party had a partial
				nonforfeitable interest in property otherwise subject to forfeiture, or a joint
				tenancy or tenancy by the entirety in such property, the court shall enter an
				appropriate order—
										(A)severing the
				property;
										(B)transferring the
				property to the government with a provision that the government compensate the
				third party to the extent of his or her nonforfeitable ownership interest once
				a final order of forfeiture has been entered and the property has been reduced
				to liquid assets; or
										(C)if neither (A) nor
				(B) is reasonably practical under all of the circumstances, permitting the
				third party to retain the property subject to a lien in favor of the Government
				to the extent of the forfeitable interest in the property, and entering any
				order necessary to ensure that the value of the property is maintained,
				including—
											(i)permitting the
				inspection, photographing, and inventory of the property;
											(ii)fixing a bond in
				accordance with Rule E(5) of the Supplemental Rules for Admiralty or Maritime
				Claims and Asset Forfeiture Actions; and
											(iii)requiring the
				property owner to obtain or maintain insurance on the subject property.
											(2)To effectuate the
				purposes of this subsection, a joint tenancy or tenancy by the entireties shall
				be converted to a tenancy in common by order of the court, irrespective of
				State law, so that a lien created pursuant to (1)(C) will entitle the
				Government to the forfeitable portion of the property’s value at the time title
				to the property is
				transferred.
									.
						(b)Conforming
			 amendmentSection 983(d)(5) of title 18, United States Code, is
			 amended—
							(1)by amending
			 subparagraph (C) to read as follows:
								
									(C)if neither (A) nor
				(B) is reasonably practical under all of the circumstances, permitting the
				third party to retain the property subject to a lien in favor of the Government
				to the extent of the nonforfeitable interest in the property, and entering any
				order necessary to ensure that the value of the property is maintained,
				including—
										(i)permitting the
				inspection, photographing, and inventory of the property;
										(ii)fixing a bond in
				accordance with Rule E(5) of the Supplemental Rules for Admiralty or Maritime
				Claims and Asset Forfeiture Actions; and
										(iii)requiring the
				property owner to obtain or maintain insurance on the subject
				property.
										.
							(2)by adding at the
			 end the following:
							To
			 effectuate the purposes of this subsection, a joint tenancy or tenancy by the
			 entireties shall be converted to a tenancy in common by order of the court,
			 irrespective of State law, so that a lien created pursuant to (1)(C) will
			 entitle the Government to the forfeitable portion of the property’s value at
			 the time title to the property is transferred..350.Closing of
			 loophole to defeat criminal forfeiture through bankruptcySection 413(c) of the Controlled Substances
			 Act (21 U.S.C. 853(c)), as amended by this Act, is further amended by adding at
			 the end the following new paragraph:
						
							(3)Forfeiture under
				this section shall have priority over any bankruptcy proceeding instituted
				after the commission of the offense giving rise to the
				forfeiture.
							.
					351.Uniform
			 procedures for criminal forfeiture
						(a)In
			 generalSection 3554 of title 18, United States Code, is amended
			 to read as follows:
							
								(a)The court, in
				imposing sentence on a defendant who has been found guilty of an offense for
				which the forfeiture of property is authorized, shall order, in addition to any
				sentence imposed pursuant to section 3551, the forfeiture of the property to
				the United States in accordance with Rule 32.2 of the Federal Rules of Criminal
				Procedure and section 413 of the Controlled Substances Act (21 U.S.C.
				853).
								(b)If any property
				subject to forfeiture is unavailable, the court shall enter a personal money
				judgment against the defendant in an amount equal to the value of the
				unavailable property.
								(c)Section 413(d) of
				the Controlled Substances Act (21 U.S.C. 853(d)) does not apply to forfeitures
				under this section unless the defendant is convicted of a violation of the
				Controlled Substances
				Act.
								.
						(b)RICOSection
			 1963 of title 18, United States Code, is amended by repealing subsections (b)
			 through (m) and inserting the following after subsection (a):
							
								(n)The forfeiture of
				property under this section shall be governed by Rule 32.2 of the Federal Rules
				of Criminal Procedure and the provisions of section 413 of the Controlled
				Substances Act (21 U.S.C. 853), except for subsection 413(d) which shall not
				apply to forfeitures under this
				section.
								.
						(c)EspionageSection
			 794(d)(3) of title 18, United States Code, is amended to read as
			 follows:
							
								(3)The forfeiture of
				property under this section shall be governed by Rule 32.2 of the Federal Rules
				of Criminal Procedure and the provisions of section 413 of the Controlled
				Substances Act (21 U.S.C. 853), except for subsection 413(d) which shall not
				apply to forfeitures under this
				section.
								.
						352.AppealsSection 3742 of title 18, United States
			 Code, is amended by adding the following new subsection:
						
							(k)Criminal
				forfeitureThe Government may file a notice of appeal in the
				district court for review of any aspect of the forfeiture portion of a
				sentence, of a court’s failure to include forfeiture in a sentence for any
				offense for which forfeiture is authorized upon conviction, or of any
				postjudgment forfeiture order, including orders granting or denying motions
				pursuant to rule 32.2(e) of the Federal Rules of Criminal Procedure. The notice
				may be filed pursuant to Fed. R. App. P. 4(b) within 30 days after the
				sentencing judgment, or subsequent forfeiture order, is entered, or within 30
				days after the district court denies a motion for reconsideration of the
				forfeiture sentencing issue or forfeiture
				order.
							.
					353.Victims,
			 restitution, and forfeitureSection 413 of the Controlled Substances Act
			 (21 U.S.C. 853), as amended by this Act, is further amended by adding the
			 following at the end:
						
							(w)Victims and
				restitutionThe defendant may not use property forfeited under
				this section to satisfy an order of restitution. If an order of forfeiture is
				entered pursuant to this section and the defendant has no assets other than the
				forfeited property to pay restitution to identifiable victims, the Attorney
				General is authorized to restore or remit forfeited property to victims in
				accordance with subsection (i)(1) and the applicable provisions of title 28,
				Code of Federal Regulations 9, once the ancillary proceeding under subsection
				(n) has been completed and the costs of the forfeiture action have been
				deducted.
							.
					354.Authority of
			 Secretary of Homeland Security
						(a)Subsection 981(d)
			 of title 18 is amended by inserting after the Secretary of the
			 Treasury,: the Secretary of Homeland Security,.
						(b)Subsection 981(e)
			 of title 18 is amended by inserting after the Secretary of the
			 Treasury, each time it appears: the Secretary of Homeland
			 Security,.
						2International
			 provisions
					361.Procedures for
			 enforcement of foreign forfeiture judgments and protective orders
						(a)In
			 generalSection 2467 of title 28, United States Code, is amended
			 to read as follows:
							
								2467.Enforcement of
				foreign judgments and protective orders
									(a)DefinitionsIn
				this section—
										(1)the term
				foreign nation means a country or territory that has become a
				party to the United Nations Convention Against Illicit Traffic in Narcotic
				Drugs and Psychotropic Substances (referred to in this section as the
				United Nations Convention) or a foreign jurisdiction with which
				the United States has a treaty or other formal international agreement in
				effect providing for mutual forfeiture assistance or which will render
				forfeiture assistance to the United States based on assurances of
				reciprocity;
										(2)the term
				forfeiture or confiscation judgment means a final order of a
				foreign nation compelling a person or entity—
											(A)to pay a sum of
				money representing the proceeds of an offense described in article 3, paragraph
				1, of the United Nations Convention, any violation of foreign law that would
				constitute a violation or an offense for which property could be forfeited
				under Federal law if the offense were committed in the United States, or any
				foreign offense described in section 1956(c)(7)(B) of title 18, or property the
				value of which corresponds to such proceeds; or
											(B)to forfeit
				property involved in or traceable to the commission of such offense.
											(b)Review by
				attorney general
										(1)In
				generalA foreign nation seeking to have a forfeiture or
				confiscation judgment registered and enforced by a district court of the United
				States under this section shall first submit a request to the Attorney General
				or the designee of the Attorney General, which request shall include—
											(A)a summary of the
				facts of the case and a description of the proceedings that resulted in the
				forfeiture or confiscation judgment;
											(B)a certified copy of
				the forfeiture or confiscation judgment;
											(C)an affidavit or
				sworn declaration establishing that the foreign nation took steps, in
				accordance with the principles of due process, to give notice of the
				proceedings to all persons with an interest in the property in sufficient time
				to enable such persons to defend against the charges and that the judgment
				rendered is in force and is not subject to appeal; and
											(D)such additional
				information and evidence as may be required by the Attorney General or the
				designee of the Attorney General.
											(2)Certification of
				requestThe Attorney General or the designee of the Attorney
				General shall determine whether, in the interest of justice, to certify the
				request, and such decision shall be final and not subject to either judicial
				review or review under subchapter II of chapter 5, or chapter 7, of title 5
				(commonly known as the Administrative Procedure Act).
										(c)Jurisdiction and
				venue
										(1)In
				generalIf the Attorney General or the designee of the Attorney
				General certifies a request under subsection (b), the United States may file an
				application in the district court of the United States seeking to enforce the
				foreign forfeiture or confiscation judgment as if the judgment had been entered
				by a court in the United States.
										(2)ProceedingsIn
				a proceeding filed under paragraph (1)—
											(A)the United States
				shall be the applicant and any person or entity affected by the forfeiture or
				confiscation judgment shall be the respondent;
											(B)venue shall lie in
				the District Court for the District of Columbia or in any other district in
				which any person or entity against whom the foreign forfeiture or confiscation
				judgment was entered or may be enforced, or in which the property that may be
				the basis for satisfaction of a judgment under this section may be
				found;
											(C)the United States
				shall serve process in accordance with the Federal Rules of Civil Procedure and
				the Supplemental Rules upon such property as may form the basis for
				satisfaction of the foreign judgment or upon such persons or entities against
				whom such foreign order may be executed. The United States shall provide
				written notice to such persons as may be known to the United States to have an
				interest in the property against which the foreign judgment is to be executed
				and shall publish notice of such enforcement action in a publication generally
				circulated in the district where the action is filed, in a newspaper or legal
				notice generally circulated in the country that requested the United States to
				forfeit the property or by posting a notice on an official Internet Government
				forfeiture site for at least 30 consecutive days;
											(D)any person
				claiming an interest in the property may file a response to the application of
				the United States, except that such response must be filed not later than 30
				days after the date of service of the Government’s application or, as
				applicable, not later than 30 days after the date of final publication of
				notice of the filing of the application. Such response shall—
												(i)identify the
				specific property being claimed;
												(ii)state the
				respondent’s interest in such property;
												(iii)set forth with
				specificity the basis upon which the foreign judgment should not be enforced in
				accordance with paragraph (d); and
												(iv)be made under
				oath, subject to penalty of perjury;
												(E)the Court, sua
				sponte, or upon motion of the United States shall strike any response or any
				portion of a response lodged pursuant to subparagraph (D) that does not raise a
				claim upon which the enforcement of the foreign judgment could be denied under
				paragraph (d); and
											(F)foreign forfeiture
				or confiscation judgments certified for enforcement pursuant to subsection
				(b)(2) shall be presumptively valid and the burden to establish the invalidity
				of any such foreign judgment shall be upon the respondent by clear and
				convincing evidence.
											(d)Entry and
				enforcement of judgment
										(1)In
				generalThe district court shall enter such orders as may be
				necessary to enforce the foreign forfeiture or confiscation judgment unless the
				court finds that—
											(A)the judgment was
				rendered under a system that provides tribunals or procedures incompatible with
				the requirements of due process of law;
											(B)the foreign court
				lacked personal jurisdiction over the defendant;
											(C)the foreign court
				lacked jurisdiction over the subject matter;
											(D)the foreign nation
				did not take steps, in accordance with the principles of due process, to give
				notice of the proceedings to a person with an interest in the property of the
				proceedings in sufficient time to enable him or her to defend; or
											(E)the judgment was
				obtained by fraud.
											(2)Process
											(A)Foreign forfeiture
				or confiscation orders enforced pursuant to subsection (d)(1) shall have full
				force and effect as if they were entered in a United States forfeiture
				proceeding. Upon entry of an order of enforcement pursuant to subsection
				(d)(1), any interest in property forfeited pursuant to this section shall vest
				in the United States as of the time of the commission of the offense that gave
				rise to the foreign order of forfeiture or confiscation.
											(B)In the event that
				a response is not properly filed within the period set forth in subsection
				(c)(2)(D), the Court, upon motion of the United States, may enter a default
				order to enforce the foreign judgment.
											(C)The disposition of
				any assets forfeited to the United States through the enforcement of a foreign
				forfeiture or confiscation judgment under this section shall be made in the
				same manner as is authorized for the disposition of assets forfeited to the
				United States pursuant to sections 981(e) and 981(i) of title 18.
											(D)The custodian of
				property subject to an order issued or obtained pursuant to subsection (d)(1)
				or (3) of this section, will be such officers, agents, or other persons as
				authorized or designated for that purpose under the relevant provisions of
				section 981(d) of title 18.
											(3)Preservation of
				property
											(A)In
				generalTo preserve the availability of property subject to
				forfeiture or confiscation under foreign law, the Government may apply for, and
				the court may issue, a protective order utilizing the procedures of sections
				981(b)(4) or 983(j) of title 18, at any time before or after an application is
				filed pursuant to subsection (c)(1) of this section regardless whether the
				foreign forfeiture proceedings instituted or contemplated are civil or criminal
				in nature.
											(B)EvidenceThe
				court, in issuing a protective order under subparagraph (A)—
												(i)may rely on
				information set forth in an affidavit describing the nature of the proceeding
				or investigation underway in the foreign nation, and setting forth a reasonable
				basis to believe that the property to be restrained, seized, or otherwise
				preserved will be named in a judgment of forfeiture at the conclusion of such
				proceeding; or
												(ii)may register and
				enforce an order restraining, seizing or otherwise preserving property subject
				to forfeiture that has been issued by a competent legal authority in the
				foreign nation.
												(C)Limit on grounds
				for objectionNo person may object to a protective order under
				subparagraph (A) on any ground that is the subject of parallel litigation
				involving the same property that is pending in a foreign court.
											(e)Finality of
				foreign findingsIn entering orders to enforce the judgment, the
				court shall be bound by the findings of fact to the extent that they are stated
				in the foreign forfeiture or confiscation judgment.
									(f)Currency
				conversionThe rate of exchange in effect at the time the
				decision to enforce the judgment is entered shall be used in calculating the
				amount stated in any forfeiture or confiscation judgment requiring the payment
				of a sum of money submitted for registration.
									(g)No person shall
				have any right of action at law or equity against the United States, its
				officers, employees, or any other person acting on behalf of, or at the
				direction of the United States, that arises from any action taken pursuant to
				this section, or the return or release of property restrained, seized, or
				forfeited pursuant to this section, including, but not limited to, actions for
				damages, costs, interest, or attorneys
				fees.
									.
						(b)Conforming
			 amendmentThe item relating to section 2467 in the Chapter
			 Analysis for chapter 163 of title 28, United States Code, is amended to read as
			 follows:
							
								
									2467. Enforcement of foreign
				judgments and protective
				orders.
								
								.
						362.Extraterritorial
			 jurisdictionSection
			 1956(f)(1) of title 18, United States Code, is amended by inserting or
			 has an effect in the United States after conduct occurs in part
			 in the United States.
					363.Suspension of
			 the statute of limitations to obtain foreign evidenceSection 3292 of title 18, United States
			 Code, is amended by adding the following after subsection (d):
						
							(e)Civil
				forfeituresIn a case in which the United States contemplates
				filing a civil forfeiture action, the United States may apply to a district
				court where the action may be filed to suspend the running of the statute of
				limitations under (19 U.S.C. 1621) pursuant to this
				section.
							.
					3Civil
			 forfeiture
					371.Computers and
			 other devices used for counterfeitingSection 492 of title 18, United States Code,
			 is amended—
						(1)by striking the
			 third and fourth undesignated paragraphs;
						(2)by designating the
			 remaining paragraphs as subsections (a) and (b); and
						(3)by adding the
			 following new subsection after subsection (b):
							
								(c)The provisions of
				chapter 46 of title 18 relating to civil forfeitures shall extend to any
				seizure or civil forfeiture under this
				section.
								.
						372.Fungible
			 property in bank accounts
						(a)In
			 generalSection 984 of title 18, United States Code, is amended
			 by striking subsection (b) and inserting the following:
							
								(b)The provisions of
				this section may be invoked only if the action for forfeiture was commenced by
				the seizure or restraint of the property, or by the filing of a complaint,
				within 2 years of the completion of the offense that is the basis for the
				forfeiture.
								.
						(b)Definition of
			 fungible propertySection 984(a) of title 18 is amended—
							(1)by inserting
			 , jewels or stones after precious metals;
			 and
							(2)by striking
			 as defined in section 20 of this title and inserting as
			 defined in section 5312 of title 31.
							373.Availability of
			 tax records
						(a)In
			 generalSection 6103 of the Internal Revenue Code (26 U.S.C.
			 6103) is amended—
							(1)in
			 subparagraph (a)(3), by inserting paragraph 9 of subsection (i)
			 after under subsection (e)(1)(D)(iii);
							(2)in subparagraph
			 (i)(1)(A)(i) by inserting or civil forfeiture statute after
			 enforcement of a specifically designated Federal criminal
			 statute;
							(3)in subparagraph
			 (i)(1)(B)(iii) by inserting or civil forfeiture investigation or
			 proceeding after Federal criminal investigation or
			 proceeding;
							(4)in subparagraph
			 (i)(4)(A) by replacing or related civil forfeiture with
			 or civil forfeiture statute; and
							(5)by adding new
			 paragraph (i)(9), after paragraph (i)(8) as follows:
								
									(9)For the purposes
				of this subsection and subsection (a), an employee of the Department of Justice
				includes a Government contractor who is personally and directly engaged in the
				activities described in this subsection under the direction of the Department
				of
				Justice.
									.
							(b)Conforming
			 amendments(1)Section 7213 of the
			 Internal Revenue Code (26 U.S.C. 7213) is amended in subparagraph (a)(1) by
			 inserting the following after employee of the United States the
			 first time it appears: , any person described in subsection
			 6103(i)(9),.
							(2)Section 7213A of the Internal Revenue
			 Code (26 U.S.C. 7213A) is amended in subparagraph (a)(1)(B) by inserting
			 (i)(9), after described in subsection.
							374.Civil order to
			 repatriate assetsSection
			 983(j) of title 18 United States Code is amended by adding after paragraph (4)
			 the following—
						
							(5)Order to
				repatriate and deposit
								(A)In
				generalPursuant to its authority to enter a pretrial restraining
				order under this section, the court may order any person to repatriate any
				property that may be seized and forfeited, and to deposit that property pending
				trial in the registry of the court, or with the United States Marshals Service
				or other Government custodian, in an interest-bearing account, if
				appropriate.
								(B)Failure to
				complyFailure to comply with order under this subsection shall
				be punishable as a civil or criminal contempt of court, and may also result in
				an enhancement of the sentence of a criminal defendant subject to such an order
				under the obstruction of justice provision of the Federal Sentencing
				Guidelines.
								.
					375.Clarification
			 of 18 U.S.C. 3322
						(a)Section 3322(a) of
			 title 18, United States Code, is amended by inserting the following before the
			 period: , including, but not limited to, disclosing such information in
			 a complaint, or in an application for a seizure warrant or restraining order,
			 or for use at any trial or hearing. Disclosure to an attorney for the
			 Government under this section shall include disclosure to any investigative
			 agency attorney, and any Government or investigative agency employee or
			 contractor engaged in assisting the attorney to whom the information is
			 disclosed in the conduct of civil or criminal forfeiture
			 proceedings.
						(b)Subsection
			 3322(d)(1)(A) is amended—
							(1)by deleting
			 or; and
							(2)by inserting after
			 1957: , or 1960.
							376.Inapplicability
			 of liability for attorneys fees in international money laundering
			 casesSection 2465 of title
			 28, United States Code, is amended by adding at the end the following:
						
							(c)The United States
				is not liable for attorneys fees or other litigation costs pursuant to
				subsection (b)(1) if—
								(1)the forfeiture
				action involved the movement of funds across an international border or into or
				out of an account at a foreign financial institution and the Government
				established the forfeitability of the property pursuant to the applicable
				statute by a preponderance of the evidence; or
								(2)the Government
				restrained or seized property, or filed a forfeiture action, pursuant to
				section 981(b)(4) of title 18, or section 2467 of this title, in accordance
				with a request from a foreign Government or international
				authority.
								.
					377.Venue for
			 prisoner challenges to seizure of crime proceeds
						(a)In
			 generalSection 983(e) of title 18, United States Code, is
			 amended—
							(1)in paragraph (3),
			 by adding at the end the following: If the person filing the motion was
			 a defendant in a criminal prosecution related to the seizure of the property,
			 the motion must be filed in the district where such prosecution took place, or
			 in the district where the property was seized.; and
							(2)by adding the following new paragraph at
			 the end:
								
									(6)Any person
				entitled to written notice in a judicial forfeiture proceeding under a civil
				forfeiture statute who does not receive such notice may file a motion to set
				aside the judgment of forfeiture with respect to that person’s interest in the
				property in accordance with the procedures for setting aside a nonjudicial
				forfeiture, as set forth in paragraphs (1) through
				(5).
									.
							(b)Effective
			 dateThe provisions of section 983(e), United States Code, as
			 amended by Public Law 106–185, shall apply to any motion to set aside a
			 declaration or judgment of forfeiture where such motion is filed on or after
			 August 23, 2000.
						378.Affording
			 property owners a hearing on the seizure of real propertySection 985(e) of title 18, United States
			 Code, is amended by striking shall conduct a prompt postseizure hearing
			 during which the property owner shall have an opportunity to contest the basis
			 for the seizure and inserting shall afford the property owner an
			 opportunity for a prompt postseizure hearing to determine whether there was
			 probable cause for the seizure.
					379.Jurisdiction of
			 magistratesSection 636(a) of
			 title 28, United States Code, is amended—
						(1)in paragraph (4),
			 by striking and after the semicolon;
						(2)in paragraph (5),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(6)all powers and
				duties conferred or imposed upon the courts by sections 981–86 of title 18,
				United States Code, in connection with forfeiture proceedings, but not
				including the conduct of the
				trial.
								.
						380.Minor amendments
			 to the Civil Asset Forfeiture Reform Act of 2000
						(a)Criminal
			 informationSections 983(a)(3)(B)(ii) and 983(a)(3)(C) of title
			 18, United States Code, are amended by striking criminal
			 indictment each time it appears and inserting criminal
			 indictment or information.
						(b)Section
			 981Section 981 of title 18,
			 United States Code, is amended by adding after subsection (k) the
			 following:
							
								(l)The procedural
				provisions of this section shall apply to any civil forfeiture statute, as that
				term is defined in section 983(i), except where inconsistent with a provision
				relating to civil forfeiture procedure that is part of such
				statute.
								.
						(c)Incarcerated
			 personsSection 983(a)(1)(F) of title 18, United States Code, is
			 amended by inserting the following before the period at the end of the last
			 sentence: ; nor shall the Government be required to return property to a
			 person who is incarcerated.
						(d)Turnover
			 ordersSection 983(a)(1)(A)(iv) of title 18, United States Code,
			 is amended by adding at the end the following: In jurisdictions where
			 the State or local law enforcement agency must obtain an order from a State
			 court authorizing the turnover, the period from the date the law enforcement
			 agency applies for the turnover order to the date when such order is issued by
			 the court shall not be included in the 90-day period..
						(e)Clarification of
			 deadline for contesting nonjudicial forfeitureSection
			 983(a)(2)(B) of title 18, United States Code, is amended by striking is
			 not received and inserting is returned to the sender
			 undelivered.
						(f)Endangered
			 species and other contrabandSection 983(d)(4) of title 18,
			 United States Code, is amended by—
							(1)inserting
			 (A) before Notwithstanding; and
							(2)inserting at the
			 end the following:
								
									(B)The term
				property that it is illegal to possess as used in (A) includes,
				but is not limited to—
										(i)animals or animal
				products that are illegal for the claimant to possess under any law enacted to
				conserve or protect endangered species or other wildlife or natural
				resources;
										(ii)historic or
				cultural artifacts, works of art, archaeological or paleontological resources,
				human remains, fossils and other things that are illegal for the claimant to
				possess under any law enacted to preserve, protect, recover, or restore
				historic or cultural resources; and
										(iii)any firearm,
				ammunition, explosive, or chemical agent used to commit a crime of
				violence.
										.
							(g)Tolling time for
			 filing complaintSection 983(a)(3) of title 18, United States
			 Code, is amended by adding the following after subparagraph (D):
							
								(E)If a person
				claiming an interest in the seized property files a claim pursuant to paragraph
				(2), but there is a bona fide dispute as to whether the claim was timely filed
				or was in the proper form, the time for resolving such dispute shall not be
				counted within the time for filing a complaint under this
				paragraph.
								.
						(h)Statute of
			 limitationsSection 1621 of title 19, United States Code, is
			 amended by striking whichever was later and inserting
			 whichever time period would result in the later deadline.
						(i)Temporary
			 restraints in international casesSection 981(b)(4) of title 18,
			 United States Code, is amended by striking 30 days and inserting
			 90 days.
						(j)Disposition of
			 forfeited propertySection 981(e) of title 18, United States
			 Code, is amended—
							(1)by revising the
			 introductory language preceding paragraph (1) to read as follows:
								
									(e)Notwithstanding
				any other provision of the law, except section 3 of the Anti-Drug Abuse Act of
				1986 (Public Law 99–570, 3, 100 Stat. 3207–1), the Archeological Resources
				Protection Act of 1979 (16 U.S.C. 470aa et seq. and 18 U.S.C. 1370), and the
				Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
				seq.), the Attorney General, the Secretary of Homeland Security, the Secretary
				of the Treasury, the Secretary of the Interior, or the Postal Service, as the
				case may be, is authorized to retain property forfeited pursuant to this
				section, to sell, by public sale or any other commercially feasible means, such
				forfeited property which is not required to be destroyed by law and which is
				not harmful to the public, or to transfer such forfeited property on such terms
				and conditions as the appropriate agency may
				determine—
									;
				and
							(2)by adding at the
			 end the following: Notwithstanding any other provision of law, the
			 United States is authorized to retain property forfeited in accordance with
			 this section that may be used as evidence in a criminal proceeding throughout
			 the pendency of such proceeding..
							381.Property
			 detained at the borderSection
			 983(a)(1) of title 18, United States Code, is amended—
						(1)in subparagraph
			 (A), by adding after clause (v) the following:
							
								(vi)In cases where
				property is detained at an international border or port of entry for the
				purpose of examination, testing, inspection, obtaining documentation, or other
				investigation relating to the importation of the property into, or the
				exportation of the property out of, the United States, such period of detention
				shall not be included in the 60-day period described in clause (i). In such
				cases, the 60-day period shall begin to run when the period of detention is
				concluded.
								;
				and
						(2)in subparagraph
			 (D)—
							(A)by striking
			 or at the end of clause (iv);
							(B)by redesignating
			 clause (v) as clause (vi); and
							(C)by inserting the
			 following after clause (iv):
								
									(v)initiation of a
				forfeiture proceeding before the seizing agency has received the results of a
				scientific test or laboratory analysis of the seized property that is material
				to the determination whether the property is subject to forfeiture;
				or
									.
							382.Obstruction of
			 justiceSection 2232(b) of
			 title 18, United States Code, is amended to read as follows:
						
							(b)Impairment of
				jurisdiction over propertyWhoever—
								(1)knowing that a
				United States court has exercised, or is about to exercise, jurisdiction over
				property for purposes of forfeiture under Federal law; or
								(2)knowing that
				property has been alleged to be forfeitable in any civil or criminal proceeding
				pending in any United States court,
								destroys,
				damages, wastes, disposes of, transfers, or takes any other action with respect
				to such property for the purpose of impairing, frustrating, or defeating the
				court’s jurisdiction over the property, without authority from that court, or
				attempts or conspires to do so, shall be fined under this title or imprisoned
				not more than 5 years, or
				both..
					383.Source of
			 payment for attorney’s feesSection 2465 of title 28, United States
			 Code, as amended by this Act, is further amended by adding at the end the
			 following:
						
							(d)(1)Any amounts for which
				the United States is found to be liable pursuant to subsection (b) shall be
				paid from the Judgment Fund (28 U.S.C. 1304).
								(2)The amount of any attorney fees and
				other litigation costs for which the United States is found to be liable
				pursuant to subsection (b) shall be calculated in accordance with the provision
				for calculating such amounts under the Equal Access to Justice Act (28 U.S.C.
				2412).
								.
					384.Excessive fines
			 challengesSection 983(g) of
			 title 18, United States Code, is amended—
						(1)in paragraph (1),
			 by striking The claimant under subsection (a)(4) and inserting
			 An owner who files a claim under subsection (a)(4); and
						(2)in paragraph (3),
			 by striking claimant and inserting owner.
						385.Payment in lieu
			 of forfeitureSection 981 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							(l)Payment in lieu
				of forfeitureIf a financial institution or other person pays a
				sum of money to the United States—
								(1)in lieu of the
				commencement of forfeiture proceedings; or
								(2)in settlement of
				such forfeiture proceedings if commenced,
								such sum
				of money shall be treated as forfeited funds and disposed of according to
				subsection
				(e)..
					386.Statutory
			 standingSection 983(a)(4) of
			 title 18, United States Code, is amended by striking any person claiming
			 an interest and inserting any person with an ownership interest
			 as described in subsection (d).
					387.Updating the
			 cross reference to forfeiture proceduresSection 2513 of title 18, United States
			 Code, is amended by striking everything after the first sentence and inserting
			 the following: The procedures set forth in Chapter 46 of this title
			 shall apply to civil forfeitures under this section..
					388.Protecting the
			 rights of victimsSection
			 983(d) of title 18, United States Code, is amended by inserting after paragraph
			 (6) the following:
						
							(7)(A)In determining whether a
				claimant is an owner under paragraph (6), the court may not recognize or impose
				a constructive trust or other equitable remedy if doing so would—
									(i)disadvantage other persons who are
				similarly situated, including other victims of the same offense who did not
				file claims in the forfeiture proceeding or who cannot trace their property to
				the property subject to forfeiture; or
									(ii)would otherwise interfere with the
				ability of the Attorney General, the Secretary of Homeland Security, the
				Secretary of the Treasury, or the Postmaster General of the United States
				Postal Service to distribute the property subject to forfeiture on an equitable
				basis to the victims of an offense pursuant to sections 981(d) or 981(e)(6), or
				any other provision of law.
									(B)For the purposes of this paragraph,
				the court may consider a person to be the beneficiary of a constructive trust
				only if—
									(i)the person transferred property to
				a third party, and that property is traceable to the property that is subject
				to forfeiture;
									(ii)the person was induced to transfer
				the property to the third party by fraud or false pretenses;
									(iii)the person who transferred the
				property has clean hands as that term is applied by a court of
				equity;
									(iv)the person had a confidential or
				fiduciary relationship with the person to whom property was transferred;
				and
									(v)the person who transferred the
				property lacks an adequate remedy at law, including the right to seek remission
				or restoration of the property pursuant to regulations issued by the Attorney
				General.
									.
					389.Other minor and
			 technical amendments
						(a)Destruction of
			 property of little or no value
							(1)Section 413(h) of
			 the Controlled Substances Act (21 U.S.C. 853(h)) is amended by striking
			 shall direct the disposition of the property and inserting
			 shall direct the disposition or destruction of the
			 property.
							(2)Section 981(e) of
			 title 18, United States Code, is amended by striking is authorized to
			 retain property forfeited pursuant to this section and inserting
			 is authorized to retain or destroy property forfeited pursuant to this
			 section.
							(b)Administrative
			 forfeiture of fundsSection 1607(a) of title 19, United States
			 Code, is amended by:
							(1)striking
			 or at the end of paragraph (3);
							(2)inserting
			 or after the semicolon at the end of paragraph (4); and
							(3)inserting after
			 paragraph (4) the following:
								
									(5)such seized
				merchandise comprises funds held in an account at a financial institution (as
				defined in section 5312(a)(2) of title 31); or
									(6)such seized
				merchandise comprises funds stored on a stored value card or other portable
				storage device or funds held in an account at a financial institution (as
				defined in section 5312(a)(2) of title 31) where such funds may be accessed by
				a stored value card or other portable storage
				device;
									.
							(c)ExplosivesSection
			 844(c)(1) of title 18, United States Code, is amended by striking , and
			 all provisions of the Internal Revenue Code of 1986 relating to the seizure,
			 forfeiture, and disposition of firearms, as defined in section 5845(a) of that
			 Code, shall, so far as applicable, extend to seizures and forfeitures under the
			 provisions of this chapter.
						(d)Conforming
			 section 924(d) to 
			 CAFRASection 924(d) of title 18, United States
			 Code, is amended—
							(1)in
			 subsection (d)(1) by striking , and all provisions of the Internal
			 Revenue Code of 1986 relating to the seizure, forfeiture, and disposition of
			 firearms, as defined in section 5845(a) of that Code, shall, so far as
			 applicable, extend to seizures and forfeitures under the provisions of this
			 chapter;
							(2)in subsection
			 (d)(1) by striking Any action or proceeding for the forfeiture of
			 firearms or ammunition shall be commenced within one hundred and twenty days of
			 such seizure.; and
							(3)by striking
			 subsection (d)(2) and redesignating subsection (d)(3) as subsection
			 (d)(2).
							(e)Internal Revenue
			 ServiceSection 5872 of the Internal Revenue Code of 1986, is
			 amended in subsection (a) by striking , and (except as provided in
			 subsection (b)) all the provisions of the internal revenue laws relating to
			 searches, seizures, and forfeitures of unstamped articles are extended to and
			 made to apply to the articles taxed under this chapter, and the persons to whom
			 this chapter applies.
						(f)Conforming
			 amendments to Rule G
							(1)Section
			 983(a)(4)(A) of title 18, United States Code, is amended by striking
			 except that such claim and all that follows, up to the
			 period.
							(2)Section
			 985(c)(1)(C) of title 18, United States Code, is amended to read as
			 follows:
								
									(C)sending notice to
				the property owner, along with a copy of the complaint, in the manner described
				in rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime and Asset
				Forfeiture
				Claims.
									.
							(3)Chapter 46 of title
			 18, United States Code, is amended by striking Supplemental Rules for
			 Certain Admiralty and Maritime Claims and inserting Supplemental
			 Rules for Admiralty or Maritime and Asset Forfeiture Claims each time
			 it appears.
							390.Frivolous
			 claims by prisoners
						(a)In
			 generalSection 1915(g) of title 28, United States Code is
			 amended by adding the following at the end: Motions and other actions
			 seeking the return of administratively, civilly, or criminally forfeited
			 property, or otherwise collaterally attacking a forfeiture declaration, order,
			 or judgment, shall be considered civil actions for purposes of this
			 subsection..
						(b)Section
			 983(h)Section 983(h)(3) of
			 title 18, United States Code, is amended to read as follows:
							
								(3)In addition to the
				limitations of section 1915 of title 28, United States Code, in no event shall
				a prisoner—
									(A)file a claim under
				a civil forfeiture statute;
									(B)appeal a judgment
				in a civil action or proceeding based on a civil forfeiture statute;
									(C)move for return of
				administratively, civilly, or criminally forfeited property;
									(D)otherwise
				collaterally attack a forfeiture declaration, order, or judgment; or
									(E)appeal from the
				denial of any such motion or collateral attack,
									if the
				prisoner has, on 3 or more prior occasions, while incarcerated or detained in
				any facility, brought an action or appeal in a court of the United States that
				was dismissed on the grounds that it is frivolous or malicious, unless the
				prisoner shows extraordinary and exceptional
				circumstances..
						IVDrug
			 trafficking enforcement
			ARegulation of
			 analogue substances
				401.Short
			 titleThis title may be cited
			 as the Controlled Substances Analogue Reform Act.
				402.Identification
			 of analogues
					(a)Definition of
			 controlled substance analogueSection 102(32) of the Controlled
			 Substances Act (21 U.S.C. 802) is amended by striking subparagraph (A) and
			 inserting the following:
						
							(A)(i)Except as provided in
				subparagraph (C), the term controlled substance analogue means a
				substance that meets 1 or more of the following criteria:
									(I)The chemical structure is
				substantially similar to the chemical structure of a controlled substance in
				schedule I or II and either one of the following:
										(aa)The substance has a stimulant,
				depressant, or hallucinogenic effect on the central nervous system that is
				substantially similar to, or greater than the stimulant, depressant, or
				hallucinogenic effect on the central nervous system of a controlled substance
				in schedule I or II.
										(bb)With respect to a particular transaction
				or proposed transaction, a person represents or intends that the substance has
				a stimulant, depressant, or hallucinogenic effect on the central nervous system
				that is substantially similar to, or greater than the stimulant, depressant, or
				hallucinogenic effect on the central nervous system of a controlled substance
				in schedule I or II.
										(II)The substance is listed in section
				203(b).
									(III)The substance has been designated
				by the Attorney General, by rule, in accordance with section 553 of title 5, as
				meeting at least 1 of the following criteria:
										(aa)The chemical structure of the substance
				is substantially similar to the chemical structure of a controlled substance in
				schedule I or II.
										(bb)The substance meets the definition of a
				phenethylamine or a tryptamine under (paragraph (3) or (4) of section
				203(b)).
										(ii)No inference is intended or may be
				drawn by the failure of the Attorney General to designate a substance as an
				analogue under this subsection. The Attorney General is authorized to remove
				any substance from the list of analogues pursuant to his rulemaking
				authority.
								.
					(b)Congressional
			 designation of substances as analoguesSection 203 of the
			 Controlled Substances Act (21 U.S.C. 813) is amended—
						(1)by inserting
			 (a) before the text in section 813; and
						(2)by inserting at
			 the end the following:
							
								(b)The following
				substances shall be deemed controlled substance analogues as that term is used
				in 21 U.S.C. 802(32)(A), and shall, to the extent intended for human
				consumption, be treated for the purposes of any Federal law as a controlled
				substance in schedule I:
									(1)Gamma
				butyrolactone (GBL).
									(2)1,4-butanediol.
									(3)Phenethylamines,
				meaning any phenethylamine that meets 1 or more of the following
				conditions:
										(A)Any compound
				structurally derived from phenethylamine.
										(B)Any compound
				structurally derived from any N-alkylphenethylamine, any
				alpha-alkylphenethylamine, or any N-alkyl-alpha-alkylphenethylamine, by
				substitution on the ring to any extent with alkyl, cycloalkyl, cycloalkenyl,
				alkoxy, alkylthio, alkylhalide, alkylenedioxy, acyloxy, or halide substituents,
				whether or not further substituted on the ring by 1 or more other univalent
				substituents.
										(4)Tryptamines,
				meaning any tryptamine that meets 1 or more of the following conditions:
										(A)Has a secondary or
				tertiary amine formed by the substitution on the nitrogen atom of the
				2-aminoethyl chain by various alkyl groups, whether in chain, or ring form (for
				example, N-alkyltryptamine, N,N-dialkyltrypt-amine,
				N,N-tetramethylenetryptamine).
										(B)Has an alkyl
				substitution on the alpha position of the 2-aminoethyl chain
				(alpha-methyltryptamine or alpha-ethyltryptamine).
										(C)Has substituents
				on the indole ring system, including, but not restricted to, various alkyl
				chains, halogens, hydroxyl, alkoxy, acetyl, or alkylthio groups, at 1 or more
				positions except the 1 (indole nitrogen)
				position.
										.
						(c)SeverabilityIf
			 a provision of this section is held invalid, all valid provisions that are
			 severable shall remain in effect. If a provision is held invalid in 1 or more
			 of its applications, the provision shall remain in effect in all its valid
			 applications that are severable.
					BClarification of
			 venue for certain drug trafficking offenses
				411.Clarification
			 of venue for certain drug trafficking offensesSection 1009 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 959) is amended to read as follows:
					
						1009.Possession, manufacture, or distribution of controlled
		  substance(a)It shall be unlawful for
				any person to manufacture or distribute a controlled substance in schedule I or
				II or flunitrazepam or listed chemical—
								(1)intending that
				such substance or chemical will be unlawfully imported into the United States
				or into waters within a distance of 12 miles of the coast of the United States;
				or
								(2)knowing that such
				substance or chemical will be unlawfully imported into the United States or
				into waters within a distance of 12 miles of the coast of the United
				States.
								(b)Possession,
				manufacture, or distribution by person on board aircraftIt shall
				be unlawful for any United States citizen on board any aircraft, or any person
				on board an aircraft owned by a United States citizen or registered in the
				United States, to—
								(1)manufacture or
				distribute a controlled substance or listed chemical; or
								(2)possess a
				controlled substance or listed chemical with intent to distribute.
								(c)Attempt or
				conspiracy To commit offenseAny person who attempts or conspires
				to commit any offense defined in this section shall be subject to the same
				penalties as those prescribed for the offense, the commission of which was the
				object of the attempt or conspiracy.
							(d)Acts committed
				outside territorial jurisdiction of United StatesThis section is
				intended to reach acts of manufacture or distribution committed outside the
				territorial jurisdiction of the United States, including acts in furtherance of
				a conspiracy or attempt. This section shall apply even if some acts related to
				the conspiracy or attempt were committed within the United States.
							(e)VenueAny
				person who violates this section shall be tried in the United States district
				court at the point of entry where such person enters the United States, or in
				the United States District Court for the District of Columbia. A prosecution
				for an attempt or conspiracy offense under this section shall be tried in the
				United States district court at the point of entry where such person enters the
				United States, or in the United States District Court for the District of
				Columbia.
							.
				VCriminal
			 Restitution Improvement
			501.Mandatory
			 restitution for Federal offensesTitle 18, United States Code, is amended by
			 striking section 3663 and all that follows through section 3664 and inserting
			 the following:
				
					3663.Mandatory
				restitution
						(a)Restitution
				RequiredThe court shall
				order a convicted defendant to make restitution for all pecuniary loss to
				identifiable victims, including pecuniary loss resulting from physical injury
				to, or the death of, another, proximately resulting from the offense.
						(b)To Whom
				Made
							(1)GenerallyThe
				court shall order restitution be made to each victim of the offense.
							(2)Definition of
				victimAs used in this section and section 3664, the term
				victim means—
								(A)each identifiable
				person or entity suffering the pecuniary loss (and any successor to that person
				or entity); and
								(B)others, as agreed
				to in a plea agreement or otherwise provided by law.
								(c)Extent of
				RestitutionRestitution shall
				compensate the victim for all of the victim’s pecuniary loss, including—
							(1)an amount equal to the greater of the value
				of the property on the date of the damage, loss, or destruction or the value of
				the property on the date of sentencing;
							(2)an amount equal to
				the cost of necessary medical and related professional services and devices
				relating to physical, psychiatric, and psychological care, including nonmedical
				care and treatment rendered in accordance with a method of healing recognized
				by the law of the place of treatment;
							(3)an amount equal to
				the cost of necessary physical and occupational therapy and
				rehabilitation;
							(4)income lost by
				such victim as a result of such offense;
							(5)lost income and
				necessary child care, transportation, and other expenses incurred during
				participation in the investigation or prosecution of the offense or attendance
				at proceedings related to the offense, including attorneys’ fees necessarily
				and reasonably incurred for representation of the victim except for payment of
				salaries of government lawyers; and
							(6)in the case of an offense resulting in the
				death of the victim, an amount equal to the cost of necessary funeral and
				related services.
							(d)Special Rule for
				MisdemeanorsIn the case of a misdemeanor, an order of
				restitution may be in lieu of any other penalty.
						(e)Alternative
				Arrangements in Light of Practical ProblemsThe court shall
				provide as complete a restitution to as many victims as possible, though not
				the full restitution to all victims otherwise required by this section, to the
				extent the court finds on the record that—
							(1)the number of
				identifiable victims is so large as to make restitution impracticable;
				or
							(2)determining complex
				issues of fact related to the cause or amount of a victim’s losses would
				complicate or prolong the sentencing process to such a degree that the need to
				provide restitution to that victim is outweighed by the burden on the
				sentencing process.
							3664.Procedure for
				issuance and enforcement of order of restitution
						(a)Report by
				Probation Officer
							(1)Duty to
				makeThe probation officer shall obtain and include in the
				presentence report, or in a separate report, as the court may direct,
				information sufficient for the court to fashion a restitution order.
							(2)ContentsThe
				report shall include, to the extent practicable, a complete accounting of the
				losses to each victim, any restitution owed pursuant to a plea agreement, and
				information relating to the economic circumstances of each defendant. If the
				number or identity of victims cannot be reasonably ascertained, or other
				circumstances exist that make this requirement impracticable, the probation
				officer shall so inform the court and make the best efforts possible to
				estimate the loss and identify the victims.
							(b)Disclosure to
				partiesThe court shall disclose to the defendant, the attorney
				for the Government, and, upon request, potential recipients of restitution, all
				portions of the presentence or other report pertaining to the matters described
				in subsection (a).
						(c)Information from
				Attorney for the GovernmentThe attorney for the Government shall
				provide to the probation officer any information the Attorney for the
				Government has relevant to the matters required to be reported under subsection
				(a).
						(d)Notice to
				VictimsThe probation officer shall, before submitting the
				presentence report under subsection (a), to the extent practicable—
							(1)provide notice to
				all identified victims of—
								(A)the offense or
				offenses of which the defendant was convicted;
								(B)the amounts
				subject to restitution submitted to the probation officer;
								(C)the opportunity of
				the victim to submit information to the probation officer concerning the amount
				of the victim’s losses;
								(D)the scheduled
				date, time, and place of the sentencing hearing;
								(E)the availability
				of a lien in favor of the victim; and
								(F)the opportunity of
				the victim to file with the probation officer a separate affidavit relating to
				the amount of the victim’s losses subject to restitution; and
								(2)provide the victim
				with an affidavit form to submit pursuant to paragraph (1)(F).
							(e)Defendant’s
				Affidavit as to FinancesEach defendant shall prepare and file
				with the probation officer an affidavit fully describing the financial
				resources of the defendant, including a complete listing of all assets owned or
				controlled by the defendant as of the date on which the defendant was arrested,
				the financial needs and earning ability of the defendant and the defendant’s
				dependents, and such other information that the court requires relating to such
				other factors as the court deems appropriate.
						(f)Additional
				Documentation or TestimonyAfter reviewing the report of the
				probation officer, the court may require additional documentation or hear
				testimony. The privacy of any records filed, or testimony heard, pursuant to
				this section shall be maintained to the greatest extent possible, and such
				records may be filed or testimony heard in camera.
						(g)Date for Final
				DeterminationIf a victim’s losses are not ascertainable by the
				date that is 10 days before sentencing, the attorney for the Government or the
				probation officer shall so inform the court, and the court shall set a date for
				the final determination of the victim’s losses, not to exceed 90 days after
				sentencing. If the victim subsequently discovers further losses, the victim
				shall have 60 days after discovery of those losses in which to petition the
				court for an amended restitution order. Such order may be granted only upon a
				showing of good cause for the failure to include such losses in the initial
				claim for restitution.
						(h)Referral to
				Magistrate or Special MasterThe court may refer any issue
				arising in connection with a proposed order of restitution to a magistrate
				judge or special master for proposed findings of fact and recommendations as to
				disposition, subject to a de novo determination of the issue by the
				court.
						(i)Burdens of
				ProofAny dispute as to the proper amount or type of restitution
				shall be resolved by the court by the preponderance of the evidence. The burden
				of demonstrating the amount of the loss sustained by a victim of restitution as
				a result of the offense shall be on the attorney for the Government. The burden
				of demonstrating the financial resources of the defendant and the financial
				needs of the defendant’s dependents, shall be on the defendant. The burden of
				demonstrating such other matters as the court deems appropriate shall be upon
				the party designated by the court as justice requires.
						(j)Order of
				Payment
							(1)Upon determination
				of the amount of restitution owed to each victim, the court shall order that
				the full amount of restitution is due and payable immediately.
							(2)The court shall
				specify in the restitution order the manner in which the restitution is to be
				paid. The court may provide for payment in installments according to a
				schedule. The length of time over which scheduled payments are established
				shall be the shortest time in which full payment reasonably can be made and
				based on—
								(A)the financial
				resources and other assets of the defendant, including whether any of these
				assets are jointly controlled;
								(B)projected earnings
				and other income of the defendant; and
								(C)any financial
				obligations of the defendant; including obligations to dependents.
								(3)The court may
				direct the defendant to take any action, including the repatriation of assets
				or the surrender of the interest of the defendant in any asset, in order to pay
				restitution in accordance with this section.
							(4)The Attorney
				General may collect and apply unreported or otherwise newly available assets to
				the payment of restitution, without regard to any installment payment
				provisions.
							(k)Order as Final
				JudgmentA sentence that imposes an order of restitution is a
				final judgment notwithstanding the fact that—
							(1)such a sentence
				can subsequently be—
								(A)corrected under
				Rule 35 of the Federal Rules of Criminal Procedure and section 3742 of chapter
				235 of this title;
								(B)appealed and
				modified under section 3742;
								(C)amended under
				subsection (g); or
								(D)adjusted under
				section 3664(q), 3572, or 3613A; or
								(2)the defendant may
				be resentenced under section 3565 or 3614.
							(l)Joint and
				several responsibilityIf the offense involves more than one
				defendant, the court may order each defendant jointly and severally liable for
				any or all of the restitution.
						(m)Supervised
				ReleaseA court shall not terminate a term of supervised release
				under section 3583(e) before the order to pay restitution has been completely
				satisfied. A court shall extend a term of supervised release beyond that
				otherwise imposed under other provisions of law, until the defendant has paid
				the restitution in full or the court determines the economic circumstances of
				the defendant do not allow the payment of any further restitution. Such
				determination is only for the purposes of this subsection and does not affect
				the obligation to pay restitution or the ability of any entity to enforce
				restitution under any other provision of law. If the supervised release is
				extended under this subsection, the court shall order that the sole condition
				of supervised release shall be payment of restitution.
						(n)Effect of
				Insurance and Other Compensation
							(1)InsuranceIn
				no case shall the fact that a victim receives or is entitled to receive
				compensation with respect to a loss from insurance or any other source be
				considered in determining the amount of restitution. If a victim receives
				compensation from insurance or any other source with respect to a loss, the
				court shall order that restitution be paid to the person who provided or is
				obligated to provide the compensation, but the restitution order shall provide
				that all victims be paid before such a provider of compensation.
							(2)Other
				compensationAny amount paid
				to a victim under an order of restitution shall be reduced by any amount later
				recovered as compensatory damages for the same loss by the victim in—
								(A)any Federal civil
				proceeding; and
								(B)any State civil
				proceeding, to the extent provided by the law of the State.
								(o)Details of
				Payments
							(1)Minimum payment
				requiredA restitution order may direct the defendant to make
				nominal periodic payments if the court finds on the record that the economic
				circumstances of the defendant do not allow the payment of any amount of a
				restitution order, and do not allow for the payment of the full amount of a
				restitution order in the foreseeable future under any reasonable schedule of
				payments.
							(2)In-kind
				paymentsAn in-kind payment may be in the form of return of
				property, replacement of property, or if the victim agrees, services rendered
				to the victim or a person or organization other than the victim.
							(p)Different
				payment schedules for multiple victimsIf the court finds that
				more than 1 victim has sustained a loss requiring restitution by a defendant,
				the court may provide for a different payment schedule for each victim, based
				on their individual losses and economic circumstances. In any case in which the
				United States is a victim, the court shall ensure that all other victims
				receive full restitution before the United States receives any
				restitution.
						(q)Material Change
				in Defendant’s Ability To PayThe defendant shall notify the
				court and the Attorney General of any material change in the defendant’s
				economic circumstances that might affect the defendant’s ability to pay
				restitution. The court may also accept notification of a material change in the
				defendant’s economic circumstances from the United States or from the victim.
				The Attorney General shall certify to the court that the victims have been
				notified of the change in circumstances. Upon receipt of the notification, the
				court may, on its own motion, or the motion of any party, including the victim,
				adjust the payment schedule, or require immediate payment in full, as the
				interests of justice require.
						(r)Name and address
				changesIt is the
				responsibility of the victim to provide any change in name or mailing address
				to the court while restitution is still owed. Not later than 30 days after any
				change in name or mailing or residence address, a person owing restitution
				shall promptly report the change to the court. The confidentiality of any
				information relating to a victim shall be maintained.
						(s)Enforcement
							(1)GenerallyAn
				order of restitution may be enforced by the United States in the manner
				provided for in subchapter C of chapter 227 and subchapter B of chapter 229 of
				this title, or by all other available and necessary means.
							(2)Abstract of
				judgmentAt the request of a victim named in a restitution order,
				the clerk of the court shall issue an abstract of judgment certifying that a
				judgment has been entered in favor of such victim in the amount specified in
				the restitution order. Upon registering, recording, docketing, or indexing such
				abstract in accordance with the rules and requirements relating to judgments of
				the court of the State where the district court is located, the abstract of
				judgment shall be a lien on the property of the defendant located in such State
				in the same manner and to the same extent and under the same conditions as a
				judgment of a court of general jurisdiction in that State.
							(3)Special rule for
				in-kind ordersAn order of in-kind restitution in the form of
				services shall be enforced by the probation officer.
							(t)Effect of
				additional resourcesIf a person obligated to provide
				restitution, or pay a fine, receives additional resources from any source,
				including inheritance, settlement, or other judgment, such person shall be
				required to apply the value of such resources to any restitution or fine still
				owed.
						(u)Rights of
				victims
							(1)Not required to
				participateNo victim shall be required to participate in any
				phase of a restitution order.
							(2)Assignment to
				FundA victim may at any time assign an interest in restitution
				payments to the Crime Victims Fund in the Treasury without in any way impairing
				the obligation of the defendant to make such payments.
							(v)No Cause of
				Action Created Against the United States or its officers or
				employeesNothing in this section or section or 3663 shall be
				construed to create a cause of action not otherwise authorized in favor of any
				person against the United States or any officer or employee of the United
				States.
						(w)Collateral
				estoppelA conviction of a defendant for an offense involving the
				act giving rise to an order of restitution shall estop the defendant from
				denying the essential allegations of that offense in any subsequent Federal
				civil proceeding or State civil proceeding, to the extent consistent with State
				law, brought by the
				victim.
						.
			502.Table of
			 sections amendmentThe table
			 of sections at the beginning of chapter 232 of title 18, United States Code, is
			 amended by striking the item relating to sections 3663 and all that follows the
			 item relating to section 3664 and inserting the following:
				
					
						3663. Mandatory restitution.
						3664. Procedure for issuance and
				enforcement of order of
				restitution.
					
					.
			503.Effect of
			 restitution order on sentence of probationSection 3564 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(f)Relation to
				Restitution OrderThe court
				shall not terminate a term of probation under section 3564(c) if the defendant
				has an unsatisfied order of restitution. The court shall extend probation for
				such a defendant beyond any term otherwise provided by law until the order is
				satisfied or the court determines the economic circumstances of the defendant
				do not allow the payment of any further restitution. Such determination is only
				for the purposes of this subsection and does not affect the obligation to pay
				restitution or the ability of any entity to enforce restitution under any other
				provision of law. The sole condition of such extended probation shall be the
				satisfaction of that
				order.
					.
			504.Conforming
			 amendments and repeals
				(a)Elimination of
			 specialized mandatory restitution provisions
					(1) In title
			 18Title 18, United States Code, is amended by striking—
						(A)section
			 1593;
						(B)section
			 2248;
						(C)section
			 2259;
						(D)section 2264;
			 and
						(E)section
			 2327.
						(2)Conforming
			 amendments to tables in title 18The table of sections for each
			 of the chapters of title 18, United States Code, from which a section is
			 stricken by subsection (a) is amended by striking the item relating to that
			 section.
					(3)In the
			 Controlled Substances ActThe Controlled Substances Act (21
			 U.S.C. 801 et seq.) is amended—
						(A)in section 413(q),
			 by strikingshall— and all that follows through
			 3663A of title 18, United States Code. and inserting
			 order the defendant to reimburse the United States, the State or local
			 government concerned, or both the United States and the State or local
			 government concerned for the costs incurred by the United States or the State
			 or local government concerned, as the case may be, for the cleanup associated
			 with the manufacture of amphetamine or methamphetamine by the defendant, or on
			 premises or in property that the defendant owns, resides, or does business
			 in.; and
						(B)in section 416, by
			 striking subsection (c).
						(b)Elimination of
			 procedural matters moved to restitution sectionsSection
			 3612(b)(1) of title 18, United States Code, is amended—
					(1)by striking
			 subparagraphs (F) and (G);
					(2)by
			 inserting and at the end of subparagraph (D); and
					(3)by striking the
			 semicolon at the end of subparagraph (E) and inserting a period.
					(c)Cross reference
			 corrections
					(1)Section
			 3563(a)(6)(A) of title 18, United States Code, is amended by striking
			 2248, 2259, 2327, 3663, 3663A, and 3664 and inserting
			 3663 and 3664.
					(2)Section 3613(c) of
			 title 18, United States Code, is amended by striking 2248 and
			 all that follows through 3664 and inserting 3663 and
			 3664.
					505.Special
			 forfeiture of collateral profits from crimeSubsection (a) of section 3681 of title 18,
			 United States Code, is amended by striking  the interest of justice or
			 an order of restitution and all that follows through the end of the
			 subsection and inserting the compelling interest of preventing
			 wrongdoers from profiting from their crimes or of providing restitution to the
			 victims of those crimes so requires, order the offender (or any transferee of
			 that defendant) to forfeit any profits made possible by the
			 offense..
			506.Amendments to
			 the Mandatory Victims Restitution Act
				(a)In
			 generalChapter 232 of title 18, United States Code, is amended
			 by inserting after section 3664 the following:
					
						3664A.Preservation
				of assets for restitution
							(a)Protective
				orders To preserve assets
								(1)In
				generalUpon the Government's ex parte application and a finding
				of probable cause that a defendant, if convicted, will be ordered to pay an
				approximate amount of restitution for an offense punishable by imprisonment for
				more than 1 year, the court—
									(A)shall—
										(i)enter a
				restraining order or injunction;
										(ii)require the
				execution of a satisfactory performance bond; or
										(iii)take any other
				action necessary to preserve the availability of any property traceable to the
				commission of the offense charged; and
										(B)if it determines
				that it is in the interests of justice to do so, shall issue any order
				necessary to preserve any nonexempt asset (as defined in section 3613) of the
				defendant that may be used to satisfy such restitution order.
									(2)Effect of
				probable cause findingAny probable cause finding by the court
				under paragraph (1) shall not limit the amount of restitution the court may
				impose at the time of sentencing.
								(3)ProceduresApplications
				and orders issued under paragraph (1) shall be governed by the procedures under
				section 413(e) of the Controlled Substances Act (21 U.S.C. 853(e)) and in this
				section.
								(4)Monetary
				instrumentsIf the property in question is a monetary instrument
				(as defined in section 1956(c)(5)) or funds in electronic form, the protective
				order issued under paragraph (1) may take the form of a warrant authorizing the
				Government to seize the property and to deposit it into an interest-bearing
				account in the Registry of the Court in the district in which the warrant was
				issued, or into another such account maintained by a substitute property
				custodian, as the court may direct.
								(5)Post-indictmentA
				post-indictment protective order entered under paragraph (1) shall remain in
				effect through the conclusion of the criminal case, including sentencing and
				any post-sentencing proceedings, until seizure or other disposition of the
				subject property, unless modified by the court upon a motion by the Government
				or under subsection (b) or (c).
								(b)Defendant's
				right to a hearing
								(1)In
				generalIn the case of a preindictment protective order entered
				under subsection (a)(1), the defendant's right to a post-restraint hearing
				shall be governed by paragraphs (1)(B) and (2) of section 413(e) of the
				Controlled Substances Act (21 U.S.C. 853(e)).
								(2)Post-indictmentIn
				the case of a post-indictment protective order entered under subsection (a)(1),
				the defendant shall have a right to a post-restraint hearing regarding the
				continuation or modification of the order if the defendant—
									(A)establishes by a
				preponderance of the evidence that there are no assets, other than the
				restrained property, available to the defendant to retain counsel in the
				criminal case or to provide for a reasonable living allowance for the necessary
				expenses of the defendant and the defendant's lawful dependents; and
									(B)makes a prima
				facie showing that there is bona fide reason to believe that the court's ex
				parte finding of probable cause under subsection (a)(1) was in error.
									(3)Hearing
									(A)In
				generalIf the court determines that the defendant has satisfied
				the requirements of paragraph (2), it may hold a hearing to determine whether
				there is probable cause to believe that the defendant, if convicted, will be
				ordered to satisfy an order of restitution for an offense punishable by
				imprisonment for more than 1 year, and that the seized or restrained property
				may be needed to satisfy such restitution order.
									(B)Probable
				causeIf the court finds probable cause under subparagraph (A),
				the protective order shall remain in effect.
									(C)No probable
				causeIf the court finds under subparagraph (A) that no probable
				cause exists as to some or all of the property, or determines that more
				property has been seized and restrained than may be needed to satisfy a
				restitution order, it shall modify the protective order to the extent necessary
				to release the property that should not have been restrained.
									(4)RebuttalIf
				the court conducts an evidentiary hearing under paragraph (3), the court shall
				afford the Government an opportunity to present rebuttal evidence and to
				cross-examine any witness that the defendant may present.
								(5)Pretrial
				hearingIn any pretrial hearing on a protective order issued
				under subsection (a)(1), the court may not entertain challenges to the grand
				jury's finding of probable cause regarding the criminal offense giving rise to
				a potential restitution order. The court shall ensure that such hearings are
				not used to obtain disclosure of evidence or the identities of witnesses
				earlier than required by the Federal Rules of Criminal Procedure or other
				applicable law.
								(c)Third party's
				right to post-restraint hearing
								(1)In
				generalA person other than the defendant who has a legal
				interest in property affected by a protective order issued under subsection
				(a)(1) may move to modify the order on the grounds that—
									(A)the order causes
				an immediate and irreparable hardship to the moving party; and
									(B)less intrusive
				means exist to preserve the property for the purpose of restitution.
									(2)ModificationIf,
				after considering any rebuttal evidence offered by the Government, the court
				determines that the moving party has made the showings required under paragraph
				(1), the court shall modify the order to mitigate the hardship, to the extent
				that it is possible to do so while preserving the asset for restitution.
								(3)Intervention
									(A)In
				generalExcept as provided in subparagraph (B) or paragraph (1),
				a person other than a defendant has no right to intervene in the criminal case
				to object to the entry of any order issued under this section or otherwise to
				object to an order directing a defendant to pay restitution.
									(B)ExceptionIf,
				at the conclusion of the criminal case, the court orders the defendant to use
				particular assets to satisfy an order of restitution (including assets that
				have been seized or restrained pursuant to this section) the court shall give
				persons other than the defendant the opportunity to object to the order on the
				ground that the property belonged in whole or in part to the third party and
				not to the defendant, as provided in section 413(n) of the Controlled
				Substances Act (21 U.S.C. 853(n)).
									(d)Geographic scope
				of order
								(1)In
				generalA district court of the United States shall have
				jurisdiction to enter an order under this section without regard to the
				location of the property subject to the order.
								(2)Outside the
				United StatesIf the property subject to an order issued under
				this section is located outside of the United States, the order may be
				transmitted to the central authority of any foreign state for service in
				accordance with any treaty or other international agreement.
								(e)No effect on
				other Government actionNothing in this section shall be
				construed to preclude the Government from seeking the seizure, restraint, or
				forfeiture of assets under the asset forfeiture laws of the United
				States.
							(f)Limitation on
				rights conferredNothing in this section shall be construed to
				create any enforceable right to have the Government seek the seizure or
				restraint of property for restitution.
							(g)Receivers
								(1)In
				generalA court issuing an order under this section may appoint a
				receiver under section 1956(b)(4) to collect, marshal, and take custody,
				control, and possession of all assets of the defendant, wherever located, that
				have been restrained in accordance with this section.
								(2)Distribution of
				propertyThe receiver shall have the power to distribute property
				in its control to each victim identified in an order of restitution at such
				time, and in such manner, as the court may
				authorize.
								.
				(b)Conforming
			 amendmentThe table of sections at the beginning chapter 232 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 3664 the following:
					
						
							Sec. 3664A. Preservation of assets for
				restitution.
						
						.
				507.Amendments to the
			 anti-fraud injunction statuteSection 1345(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by striking
			 or at the end; and
					(B)by inserting after
			 subparagraph (C) the following:
						
							(D)committing or
				about to commit a Federal offense that may result in an order of
				restitution;
							;
				and
					(2)in paragraph
			 (2)—
					(A)by striking
			 a banking violation and all that follows through
			 healthcare offense and inserting a violation or offense
			 identified in paragraph (1); and
					(B)by inserting
			 or offense after traceable to such
			 violation.
					508.Amendments to the
			 Federal Debt Collection Procedures Act
				(a)ProcessSection 3004(b)(2) of title 28, United
			 States Code, is amended by inserting after in which the debtor
			 resides. the following: In a criminal case, the district court
			 for the district in which the defendant was sentenced may deny the
			 request..
				(b)Prejudgment
			 remediesSection 3101 of title 28, United States Code, is
			 amended—
					(1)in subsection
			 (a)(1) by inserting after the filing of a civil action on a claim for a
			 debt the following: or in any criminal action where the court
			 may enter an order of restitution; and
					(2)in subsection
			 (d)—
						(A)by inserting after
			 The Government wants to make sure [name of debtor] will pay if the court
			 determines that this money is owed. the following:
							
								‘In a criminal
				action, use the following opening paragraph: You are hereby notified that this
				[property] is being taken by the United States Government [the Government],
				which says that [name of debtor], if convicted, may owe as restitution $
				[amount]. The Government says it must take this property at this time because
				[recite the pertinent ground or grounds from section 3101(b)]. The Government
				wants to make sure [name of debtor] will pay if the court determines that
				restitution is
				owed.
								;
						(B)by inserting after
			 a statement that different property may be so exempted with respect to
			 the State in which the debtor resides.] the following:
							
								‘[In a
				criminal action, the statement summarizing the types of property that may be
				exempt shall list only those types of property that may be exempt under section
				3613 of title 18.]
								;
				and
						(C)by inserting after
			 You must also send a copy of your request to the Government at
			 [address], so the Government will know you want the proceeding to be
			 transferred. the following:
							
								‘If this
				Notice is issued in conjunction with a criminal case, the district court where
				the criminal action is pending may deny your request for a transfer of this
				proceeding.
								.
						(c)EnforcementSection
			 3202(b) of title 28, United States Code, is amended—
					(1)by inserting after
			 a statement that different property may be so exempted with respect to
			 the State in which the debtor resides.] the following:
						
							‘[In a
				criminal action, the statement summarizing the types of property that may be
				exempt shall list only those types of property that may be exempt under section
				3613 of title 18.]
							;
				and
					(2)by inserting after
			 you want the proceeding to be transferred. the following:
						
							‘If this notice is issued in
				conjunction with a criminal case, the district court where the criminal action
				is pending may deny your request for a transfer of this
				proceeding.
							.
					509.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Attorney General for enhancing the
			 enforcement and litigation of criminal debts owed to victims of Federal
			 criminal offenses $20 million for each of the fiscal years 2008 through
			 2012.
			VICounterterrorism
			 and national security
			601.Providing
			 material support to facilitate, reward, or encourage acts of terrorism
				(a)In
			 generalChapter 113B of title 18, United States Code, is amended
			 by adding at the end the following:
					
						2339E.Providing
				material support to facilitate, reward, or encourage acts of terrorism
							(a)ProhibitionWhoever,
				in a circumstance provided in subsection (b) provides, or attempts or conspires
				or agrees to provide, material support or resources to the perpetrator of an
				act of international terrorism, to a family member of such perpetrator, or to
				any other person, with the intent to facilitate, reward, or encourage that act
				or other acts of international terrorism, shall be fined under this title or
				imprisoned not more than 15 years, or both, and, if death results, shall be
				imprisoned for any term of years or for life.
							(b)Jurisdictional
				basesA circumstance referred to in subsection (a) is—
								(1)the offense occurs
				in or affects interstate or foreign commerce;
								(2)the offense
				involves the use of the mails or a facility of interstate or foreign
				commerce;
								(3)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that affects interstate or foreign commerce or would have affected interstate
				or foreign commerce had it been consummated;
								(4)an offender intends
				to facilitate, reward, or encourage an act of international terrorism that
				violates the criminal laws of the United States;
								(5)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that is designed to influence the policy or affect the conduct of the United
				States Government;
								(6)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that occurs in part within the United States and is designed to influence the
				policy or affect the conduct of a foreign government;
								(7)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that causes or is designed to cause death or serious bodily injury to a
				national of the United States while that national is outside the United States,
				or substantial damage to the property of a legal entity organized under the
				laws of the United States (including any of its States, districts,
				commonwealths, territories, or possessions) while that property is outside of
				the United States;
								(8)the offense occurs
				in whole or in part within the United States, and an offender intends to
				facilitate, reward, or encourage an act of international terrorism that is
				designed to influence the policy or affect the conduct of a foreign government;
				or
								(9)the offense occurs
				in whole or in part outside of the United States, and an offender is a national
				of the United States, a stateless person whose habitual residence is in the
				United States, or a legal entity organized under the laws of the United States
				(including any of its States, districts, commonwealths, territories, or
				possessions).
								(c)DefinitionsFor
				purposes of this section:
								(1)the term
				material support or resources has the same meaning as in section
				2339A(b) of this title;
								(2)the term the
				perpetrator of an act includes—
									(A)any person who
				commits the act;
									(B)any person who
				aids, abets, counsels, commands, induces, or procures its commission;
				and
									(C)any person who
				attempts, plans, or conspires to commit the act;
									(3)the term
				international terrorism has the same meaning as in section 2331 of
				this title;
								(4)the term
				facility of interstate or foreign commerce has the same meaning as
				in section 1958(b)(2) of this title;
								(5)the term
				serious bodily injury has the same meaning as in section 1365 of
				this title; and
								(6)the term
				national of the United States has the same meaning as in section
				101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(22)).
								.
				(b)Chapter
			 analysisThe chapter analysis for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							2339D. Receiving military-type
				training from a foreign terrorist organization.
							2339E. Providing material
				support to facilitate, reward, or encourage acts of
				terrorism.
						
						.
				(c)DefinitionsSection
			 2332b(g)(5)(B)(i) of title 18, United States Code is amended by striking all
			 following 2339C and inserting the following: (relating to
			 financing of terrorism), 2339E (relating to providing material support to
			 facilitate, reward, or encourage acts of terrorism), or 2340A (relating to
			 torture) of this title;.
				602.Prohibiting
			 attempts and conspiracies to obtain military-type training from a foreign
			 terrorist organizationSection
			 2339D(a) of title 18, United States Code, is amended by inserting , or
			 attempts or conspires to do so, after foreign terrorist
			 organization.
			603.Kidnapping and
			 rape overseasSection 2332 of
			 title 18, United States Code, is amended by—
				(1)redesignating the
			 subsections (c) and (d) as subsections (d) and (e), respectively;
				(2)inserting the
			 following new subsection (c):
					
						(c)KidnappingWhoever
				outside the United States unlawfully seizes, confines, inveigles, decoys,
				kidnaps, abducts, or carries away, or attempts or conspires to seize, confine,
				inveigle, decoy, kidnap, abduct, or carry away, a national of the United
				States, shall be fined under this title, punished by imprisonment for any term
				of years or for life, or both, and if the death of any person results, shall be
				fined under this title, punished by death or imprisonment for any term of years
				or for life, or both.
						;
				and
				(3)in subsection (d)
			 (as redesignated), by—
					(A)inserting
			 (as defined in section 1365 of this title, including any conduct that,
			 if the conduct occurred in the special maritime and territorial jurisdiction of
			 the United States, would violate section 2241 or 2242 of this title)
			 after injury in paragraphs (1) and (2); and
					(B)striking
			 ten and inserting 25.
					604.Hostage
			 takingSection 1203 of title
			 18, United States Code, is amended to read as follows:
				
					1203.Hostage
				taking
						(a)Whoever, whether
				inside or outside the United States, seizes or detains and threatens to kill,
				to injure, or to continue to detain without lawful authority—
							(1)any officer or
				employee of the United States or of any agency in any branch of the United
				States Government (including any member of the uniformed services) while such
				officer or employee is engaged in or on account of the performance of official
				duties, or any person assisting such an officer or employee in the performance
				of such duties or on account of that assistance, or whoever attempts or
				conspires to do so; or
							(2)except as provided
				in subsection (b) of this section, another person in order to compel a third
				person or a governmental organization to do or abstain from doing any act as an
				explicit or implicit condition for the release of the person detained, or
				whoever attempts or conspires to do so,
							shall be
				punished by imprisonment for any term of years or for life and, if the death of
				any person results, shall be punished by death or life imprisonment.(b)(1)It is not an offense
				under subsection (a)(2) if the conduct required for the offense occurred
				outside the United States unless—
								(A)the offender or the person seized or
				detained is a national of the United States;
								(B)the offender is found in the United
				States; or
								(C)the governmental organization sought
				to be compelled is the Government of the United States.
								(2)It is not an offense under subsection
				(a)(2) if the conduct required for the offense occurred inside the United
				States, each alleged offender and each person seized or detained are nationals
				of the United States, and each alleged offender is found in the United States,
				unless the governmental organization sought to be compelled is the Government
				of the United States.
							(c)As used in this
				section, the term national of the United States has the meaning
				given such term in section 101(a)(22) of the Immigration and Nationality Act (8
				U.S.C.
				1101(a)(22)).
						.
			605.Interference
			 with flight crew or threat to safety of aircraftSection 46504 of title 49, United States
			 Code, is amended by—
				(1)amending the heading for such section to
			 read as follows: Interference with flight crew or threat to safety of
			 aircraft.; and
				(2)designating the existing language as
			 subsection (a), and adding at the end the following:
					
						(b)An individual on an
				aircraft in the special aircraft jurisdiction of the United States who
				knowingly or recklessly takes any action that poses a serious threat to the
				safety of the aircraft or other individuals on the aircraft, shall be fined
				under title 18, imprisoned for not more than 10 years, or
				both.
						.
				606.Increased
			 penalties for providing material support to terroristsSection 2339D of title 18, United States
			 Code, is amended by striking or imprisoned for ten years, or
			 both. and inserting and imprisoned for not less than 3 years and
			 not more than 15 years..
			607.Denial of
			 Federal benefits to convicted terrorists
				(a)In
			 generalChapter 113B of title 18, United States Code, as amended
			 by this title, is amended by adding at the end the following:
					
						2339F.Denial of
				Federal benefits to terrorists
							(a)In
				generalAny individual who is convicted of a Federal crime of
				terrorism (as defined in section 2332b(g)) shall, as provided by the court on
				motion of the Government, be ineligible for any or all Federal benefits for any
				term of years or for life.
							(b)Federal benefit
				definedIn this section, Federal benefit has the
				meaning given that term in section 421(d) of the Controlled Substances Act (21
				U.S.C.
				862(d)).
							.
				(b)Conforming
			 amendmentThe table of sections for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							Sec. 2339F. Denial of Federal benefits to
				terrorists.
						
						.
				608.Improve
			 investigation of terrorist crimes
				(a)Multidistrict
			 search warrants in terrorism investigationsRule 41(b)(3) of the
			 Federal Rules of Criminal Procedure is amended to read as follows:
					
						(3)a magistrate
				judge—in an investigation of—
							(A)international
				terrorism or domestic terrorism (as those terms are defined in section 2331 of
				title 18, United States Code), or a Federal crime of terrorism (as defined in
				section 2332b(g)(5) of title 18, United States Code); or
							(B)an offense under
				section 1001 or 1505 of title 18, United States Code, relating to information
				or purported information concerning a Federal crime of terrorism (as defined in
				section 2332b(g)(5) of title 18, United States Code), having authority in any
				district in which activities related to the Federal crime of terrorism or
				offense may have occurred, may issue a warrant for a person or property within
				or outside that
				district.
							.
				(b)Increased
			 penalties for obstruction of justice in terrorism casesSections
			 1001(a) and 1505 of title 18, United States Code, are amended by striking
			 8 years and inserting 10 years.
				609.Solicitation to
			 commit a crime of violence or terrorismSection 373 of title 18, United States Code,
			 is amended—
				(1)in subsection (a),
			 by—
					(A)inserting
			 or a Federal crime of terrorism as defined in section
			 2332b(g)(5), after in violation of the laws of the United
			 States,; and
					(B)inserting
			 or persons after another person;
					(2)in subsection (c),
			 by—
					(A)inserting
			 or persons after the person;
					(B)striking
			 he and inserting they in the phrase
			 because he lacked;
					(C)striking he
			 was and inserting they were in the phrase because
			 he was incompetent;
					(D)striking he
			 is and inserting they are in the phrase because
			 he is immune; and
					(E)striking
			 is from is not subject to prosecution; and
					(3)in the title by
			 inserting the words or
			 terrorism after Solicitation to commit a crime of
			 violence.
				610.Terrorist
			 offense resulting in death
				(a)New
			 offenseChapter 113B of title
			 18, United States Code, is amended by adding at the end the following:
					
						2339E.Terrorist
				offenses resulting in death
							(a)Whoever, in the
				course of committing a terrorist offense, engages in conduct that results in
				the death of a person, shall be punished by death or imprisoned for any term of
				years or for life.
							(b)As used in this
				section, the term terrorist offense means—
								(1)a felony offense
				that is—
									(A)a Federal crime of
				terrorism as defined in section 2332b(g), other than an offense under section
				1363; or
									(B)an offense under
				this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic
				Energy Act of 1954; or
									(2)a Federal offense
				that is an attempt or conspiracy to commit an offense described in paragraph
				(1).
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 113B
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
					
						
							2339E. Terrorist offenses resulting in
				death.
						
						.
				611.Death penalty
			 for certain terror related crimes
				(a)Participation in
			 nuclear and weapons of mass destruction threats to the United
			 StatesSection 832(c) of title 18, United States Code, is amended
			 by inserting punished by death if death results to any person from the
			 offense, or after shall be.
				(b)Missile systems
			 To destroy aircraftSection 2332g(c)(3) of title 18, United
			 States Code, is amended by inserting punished by death or after
			 shall be.
				(c)Atomic
			 weaponsThe last sentence of section 222 b. of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2272) is amended by inserting death or
			 before imprisonment for life the last place it appears.
				(d)Radiological
			 dispersal devicesSection 2332h(c)(3) of title 18, United States
			 Code, is amended by inserting death or before
			 imprisonment for life.
				(e)Variola
			 virusSection 175c(c)(3) of title 18, United States Code, is
			 amended by inserting death or before imprisonment for
			 life.
				612.Increase in
			 certain penalties
				(a)Section
			 2332(b)(1)Section 2332(b)(1) of
			 title 18, United States Code, is amended by striking 20 years
			 and inserting 30 years.
				(b)Section
			 2332(c)Section 2332(c) of title 18, United States
			 Code, is amended by striking ten years and inserting 20
			 years.
				(c)Section
			 2339C(d)Section 2339C(d) of
			 title 18, United States Code, is amended—
					(1)in paragraph (1),
			 by striking 20 years and inserting 30 years;
			 and
					(2)in paragraph (2),
			 by striking 10 years and inserting 20
			 years.
					613.Modernization
			 of state of mind requirement for section 2339C offensesSection 2339C of title 18, United States
			 Code, is amended by striking unlawfully and wilfully and
			 inserting knowingly.
			614.Providing material
			 support to terrorist groups
				(a)Providing
			 material support to terroristsSection 2339A(a) of title 18,
			 United States Code, is amended by striking , imprisoned not more than 15
			 years, and all that follows through life. and inserting
			 and imprisoned for not less than 10 years or for life, and, if the death
			 of any person results, shall be imprisoned for not less than 30 years or for
			 life..
				(b)Receiving
			 Military-Type training from a foreign terrorist
			 organizationSection 2339D of title 18, United States Code, is
			 amended by striking or imprisoned for ten years, or both. and
			 inserting and imprisoned for not less than 3 years and not more than 15
			 years..
				615.Wiretap
			 predicateSection 2516(q) of
			 title 18, United States Code, is amended by striking section
			 2332 and all that follows through 2339C and inserting
			 chapter 113B.
			VIIGang Deterrence
			 and Community Protection
			701.Short
			 titleThis title may be cited
			 as the Gang Deterrence and Community
			 Protection Act of 2007.
			ACriminal law
			 reforms and enhanced penalties to deter and punish illegal street gang activity
			 and related criminal law reforms
				711.Revision and
			 extension of penalties related to criminal street gang activity
					(a)In
			 generalChapter 26 of title
			 18, United States Code, is amended to read as follows:
						
							26Criminal Street
				gangs
								
									Sec.
									521. Criminal street gang prosecutions.
								
								521.Criminal street
				gang prosecutions
									(a)Street gang
				crimeWhoever commits, or conspires, threatens or attempts to
				commit, a gang crime for the purpose of furthering the activities of a criminal
				street gang, or gaining entrance to or maintaining or increasing position in
				such a gang, shall, in addition to being subject to a fine under this
				title—
										(1)if the gang crime
				results in the death of any person, be sentenced to death or life in
				prison;
										(2)if the gang crime
				is kidnapping, aggravated sexual abuse, or maiming, be imprisoned for life or
				any term of years not less than 30;
										(3)if the gang crime is assault resulting in
				serious bodily injury (as defined in section 1365), be imprisoned for life or
				any term of years not less than 20; and
										(4)in any other case,
				be imprisoned for life or for any term of years not less than 10.
										(b)Forfeiture
										(1)In
				generalThe court, in
				imposing sentence on any person convicted of a violation of this section, shall
				order, in addition to any other sentence imposed and irrespective of any
				provision of State law, that such person shall forfeit to the United States
				such person's interest in—
											(A)any property used,
				or intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, the violation; and
											(B)any property
				constituting, or derived from, any proceeds the person obtained, directly or
				indirectly, as a result of the violation.
											(2)Application of
				Controlled Substances
				ActSubsections (b), (c), (e), (f), (g), (h), (i),
				(j), (k), (l), (m), (n), (o), and (p) of section 413 of the
				Controlled Substances Act (21 U.S.C.
				853) shall apply to a forfeiture under this section as though it were a
				forfeiture under that section.
										(c)DefinitionsThe
				following definitions apply in this section:
										(1)Criminal street
				gangThe term criminal
				street gang means a formal or informal group or association of 3 or more
				individuals, who commit 2 or more gang crimes (one of which is a crime of
				violence other than an offense punishable under subparagraphs (A), (B), or (C)
				of section 401(b)(1) of the Controlled Substances Act), in 2 or more separate
				criminal episodes, in relation to the group or association, if any of the
				activities of the criminal street gang affects interstate or foreign
				commerce.
										(2)Gang
				crimeThe term gang crime means conduct constituting
				any Federal or State crime, punishable by imprisonment for more than one year,
				in any of the following categories:
											(A)A crime of
				violence.
											(B)A crime involving
				obstruction of justice, tampering with or retaliating against a witness,
				victim, or informant, or burglary.
											(C)A crime involving the manufacturing,
				importing, distributing, possessing with intent to distribute, or otherwise
				dealing in a controlled substance or listed chemical (as those terms are
				defined in section 102 of the Controlled
				Substances Act (21 U.S.C. 802)).
											(D)Any conduct
				punishable under section 844 (relating to explosive materials), subsection
				(a)(1), (d), (g)(1) (where the underlying conviction is a violent felony (as
				defined in section 924(e)(2)(B) of this title) or is a serious drug offense (as
				defined in section 924(e)(2)(A))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8),
				(g)(9), (i), (j), (k), (n), (o), (p), (q), (u), or (x) of section 922 (relating
				to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m), or (n) of
				section 924 (relating to penalties), section 930 (relating to possession of
				firearms and dangerous weapons in Federal facilities), section 931 (relating to
				purchase, ownership, or possession of body armor by violent felons), sections
				1028 and 1029 (relating to fraud and related activity in connection with
				identification documents or access devices), section 1952 (relating to
				interstate and foreign travel or transportation in aid of racketeering
				enterprises), section 1956 (relating to the laundering of monetary
				instruments), section 1957 (relating to engaging in monetary transactions in
				property derived from specified unlawful activity), or sections 2312 through
				2315 (relating to interstate transportation of stolen motor vehicles or stolen
				property).
											(E)Any conduct
				punishable under section 274 (relating to bringing in and harboring certain
				aliens), section 277 (relating to aiding or assisting certain aliens to enter
				the United States), or section 278 (relating to importation of alien for
				immoral purpose) of the Immigration and
				Nationality Act.
											(3)Aggravated
				sexual abuseThe term aggravated sexual abuse
				means an offense that, if committed in the special maritime and territorial
				jurisdiction would be an offense under section 2241(a).
										(4)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United
				States.
										.
					(b)Amendment
			 relating to priority of forfeiture over orders for
			 restitutionSection 3663(c)(4) of title 18, United States Code,
			 is amended by striking chapter 46 or chapter 96 of this title
			 and inserting section 521, under chapter 46 or 96,.
					(c)Money
			 launderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting , section 521 (relating to criminal street gang
			 prosecutions) before , section 541.
					712.Increased
			 penalties for interstate and foreign travel or transportation in aid of
			 racketeering
					(a)Substantive
			 changes to offenseSection
			 1952(a) of title 18, United States Code, is amended—
						(1)so that the heading
			 for the section reads as follows:
							
								1952.Interstate or
				foreign commerce-related aid to
				racketeering
								;
						(2)by inserting
			 (1) after (a);
						(3)by striking
			 travels and all that follows through intent to
			 and inserting , in or affecting interstate or foreign
			 commerce;
						(4)by striking
			 (1) distribute and inserting (A)
			 distributes;
						(5)by striking
			 (2) commit and inserting (B) commits;
						(6)by striking
			 (3) otherwise promote, manage, establish, carry on, or
			 facilitate and inserting (C) otherwise promotes, manages,
			 establishes, carries on, or facilitates; and
						(7)by striking
			 and thereafter and all that follows through the end of the
			 subsection and inserting the following:
							
								or attempts
				or conspires to do so, shall be punished as provided in paragraph (2).(2)The punishment for an offense under
				this subsection is—
									(A)in the case of a violation of
				subparagraph (A) or (C) of paragraph (1), a fine under this title and
				imprisonment for not less than 5 nor more than 20 years; and
									(B)in the case of a violation of
				subparagraph (B) of paragraph (1), a fine under this title and imprisonment for
				not less than 10 nor more than 30 years, but if death results the offender
				shall be sentenced to death, or to imprisonment for any term of years or for
				life.
									.
						(b)Clerical
			 amendmentThe item relating to section 1952 in the table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended to read as follows:
						
							
								1952. Interstate or foreign
				commerce-related aid to
				racketeering.
							
							.
					713.Amendments
			 relating to violent crime
					(a)CarjackingSection
			 2119 of title 18, United States Code, is amended—
						(1)by striking
			 , with the intent to cause death or serious bodily harm in the
			 matter preceding paragraph (1);
						(2)by inserting or conspires
			 after attempts in the matter preceding paragraph (1);
						(3)by striking
			 15 and inserting 20 in paragraph (1); and
						(4)by striking
			 or imprisoned not more than 25 years, or both and inserting
			 and imprisoned not less than 10 years nor more than 30 years in
			 paragraph (2).
						(b)Clarification of
			 illegal gun transfers To commit drug trafficking crime or crimes of
			 violenceSection 924(h) of title 18, United States Code, is
			 amended to read as follows:
						
							(h)Whoever, in or
				affecting interstate or foreign commerce, knowingly transfers a firearm,
				knowing or intending that the firearm will be used to commit, or possessed in
				furtherance of, a crime of violence or drug trafficking crime, shall be fined
				under this title and imprisoned not less than 5 years nor more than 20
				years.
							.
					(c)Amendment of
			 special sentencing provision relating to limitations on criminal
			 associationSection 3582(d) of title 18, United States Code, is
			 amended—
						(1)by inserting
			 section 521 (criminal street gang prosecutions), in after
			 felony set forth in;
						(2)by striking
			 specified person, other than his attorney, upon and inserting
			 specified person upon; and
						(3)by
			 inserting a criminal street gang or before an illegal
			 enterprise.
						(d)Conspiracy
			 penaltySection 371 of title 18, United States Code, is amended
			 by striking five and inserting 20.
					714.Increased
			 penalties for use of interstate commerce facilities in the Commission of
			 murder-for-hire and other felony crimes of violence
					(a)In
			 GeneralSection 1958 of title
			 18, United States Code, is amended—
						(1)by striking the
			 section heading and inserting the following:
							
								1958.Use of
				interstate commerce facilities in the commission of murder-for-hire and other
				felony crimes of
				violence
								;
						(2)in subsection (a),
			 by inserting or other crime of violence, punishable by imprisonment for
			 more than one year, after intent that a murder;
			 and
						(3)in subsection (a), by striking shall
			 be fined the first place it appears and all that follows through the
			 end of such subsection and inserting the following:
							
								shall, in
				addition to being subject to a fine under this title(1)if the crime of
				violence or conspiracy results in the death of any person, be sentenced to
				death or life in prison;
								(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, or a conspiracy to commit such a crime of violence, be imprisoned for
				life or any term of years not less than 30;
								(3)if the crime of violence is an assault, or
				a conspiracy to assault, that results in serious bodily injury (as defined in
				section 1365), be imprisoned for life or any term of years not less than 20;
				and
								(4)in any other case,
				be imprisoned for life or for any term of years not less than
				10.
								.
						(b)Clerical
			 AmendmentThe item relating to section 1958 in the table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended to read as follows:
						
							
								1958. Use of interstate commerce
				facilities in the commission of murder-for-hire and other felony crimes of
				violence.
							
							.
					715.Increased
			 penalties for violent crimes in aid of racketeering activity
					(a)OffenseSection 1959(a) of title 18, United States
			 Code, is amended to read as follows:
						
							(a)Whoever commits, or conspires, threatens,
				or attempts to commit, a crime of violence for the purpose of furthering the
				activities of an enterprise engaged in racketeering activity, or for the
				purpose of gaining entrance to or maintaining or increasing position in, such
				an enterprise, shall, unless the death penalty is otherwise imposed, in
				addition and consecutive to the punishment provided for any other violation of
				this chapter and in addition to being subject to a fine under this
				title—
								(1)if the crime of
				violence results in the death of any person, be sentenced to death or life in
				prison;
								(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, be imprisoned for life or any term of years not less than 30;
								(3)if the crime of violence is assault
				resulting in serious bodily injury (as defined in section 1365), be imprisoned
				for life or for any term of years not less than 20; and
								(4)in any other case,
				be imprisoned for life or for any term of years not less than
				10.
								.
					(b)VenueSection
			 1959 of title 18, United States Code, is amended by adding at the end the
			 following:
						
							(c)A prosecution for
				a violation of this section may be brought in—
								(1)the judicial
				district in which the crime of violence occurred; or
								(2)any judicial
				district in which racketeering activity of the enterprise
				occurred.
								.
					716.Murder and
			 other violent crimes committed during and in relation to a drug trafficking
			 crime
					(a)In
			 generalPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
						
							424.Murder and other violent crimes committed during and in
		  relation to a drug trafficking crime(a)In
				generalWhoever commits, or
				conspires, or attempts to commit, a crime of violence during and in relation to
				a drug trafficking crime, shall, unless the death penalty is otherwise imposed,
				in addition and consecutive to the punishment provided for the drug trafficking
				crime and in addition to being subject to a fine under this title—
									(1)if the crime of
				violence results in the death of any person, be sentenced to death or life in
				prison;
									(2)if the crime of
				violence is kidnapping, aggravated sexual abuse (as defined in section 521), or
				maiming, be imprisoned for life or any term of years not less than 30;
									(3)if the crime of violence is assault
				resulting in serious bodily injury (as defined in section 1365), be imprisoned
				for life or any term of years not less than 20; and
									(4)in any other case,
				be imprisoned for life or for any term of years not less than 10.
									(b)VenueA
				prosecution for a violation of this section may be brought in—
									(1)the judicial
				district in which the murder or other crime of violence occurred; or
									(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
									(c)DefinitionsAs
				used in this section—
									(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code; and
									(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
									.
					(b)Clerical
			 amendmentThe table of contents for the
			 Comprehensive Drug Abuse Prevention and Control
			 Act of 1970 is amended by inserting after the item relating to
			 section 423, the following:
						
							
								Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
							
							.
					717.Multiple
			 interstate murder
					(a)OffenseChapter 51 of title 18, United States Code,
			 is amended by adding at the end the following new section:
						
							1123.Use of
				interstate commerce facilities in the commission of multiple murder
								(a)In
				generalWhoever travels in or causes another (including the
				intended victim) to travel in interstate or foreign commerce, or uses or causes
				another (including the intended victim) to use the mail or any facility of
				interstate or foreign commerce, or who conspires or attempts to do so, with
				intent that 2 or more intentional homicides be committed in violation of the
				laws of any State or the United States shall, in addition to being subject to a
				fine under this title—
									(1)if the offense
				results in the death of any person, be sentenced to death or life in
				prison;
									(2)if the offense results is assault resulting
				in serious bodily injury (as defined in section 1365), be imprisoned for life
				or any term of years not less than 20; and
									(3)in any other case,
				be imprisoned for life or for any term of years not less than 10.
									(b)DefinitionThe
				term State means each of the several States of the United
				States, the District of Columbia, and any commonwealth, territory, or
				possession of the United
				States.
								.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 51 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								1123. Use of interstate commerce
				facilities in the commission of multiple
				murder.
							
							.
					718.Additional
			 racketeering activitySection
			 1961(1) of title 18, United States Code, is amended—
					(1)in subparagraph
			 (A), by inserting , or would have been so chargeable if the act or
			 threat had not been committed in Indian country (as defined in section 1151) or
			 in any other area of exclusive Federal jurisdiction, after
			 chargeable under State law; and
					(2)in subparagraph
			 (B), by inserting section 1123 (relating to interstate murder),
			 after section 1084 (relating to the transmission of gambling
			 information),.
					719.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142 of title
			 18, United States Code, is amended—
					(1)in subsection (e),
			 in the matter following paragraph (3), by inserting an offense under
			 subsection (g)(1) (where the underlying conviction is a drug trafficking crime
			 (as defined in section 924(c))), (g)(2), (g)(4), (g)(5), (g)(8), or (g)(9) of
			 section 922, or a crime of violence, after that the person
			 committed; and
					(2)in subsection (g),
			 by amending paragraph (1) to read as follows:
						
							(1)the nature and
				circumstances of the offense charged, including whether the offense is a crime
				of violence, or involves a controlled substance, firearm, explosive, or
				destructive
				devise;
							.
					720.Venue in capital
			 casesSection 3235 of title
			 18, United States Code, is amended to read as follows:
					
						3235.Venue in
				capital cases
							(a)The trial for any
				offense punishable by death shall be held in the district where the offense was
				committed or in any district in which the offense began, continued, or was
				completed.
							(b)If the offense, or
				related conduct, under subsection (a) involves activities which affect
				interstate or foreign commerce, or the importation of an object or person into
				the United States, such offense may be prosecuted in any district in which
				those activities
				occurred.
							.
				721.Statute of
			 limitations for violent crime
					(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
						
							3298.Violent crime
				offensesNo person shall be
				prosecuted, tried, or punished for any noncapital felony, crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 15 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								3298. Violent crime
				offenses.
							
							.
					722.Modification of
			 definition of crime of violenceSection 16(b) of title 18, United States
			 Code, is amended to read as follows:
					
						(b)any other offense that is an offense
				punishable by imprisonment for more than one year and that, by its nature,
				involves a substantial risk that physical force may be used against the person
				or property of another, or is an offense punishable under subparagraphs (A),
				(B), or (C) of section 401(b)(1) of the Controlled Substances
				Act.
						.
				723.Clarification
			 to hearsay exception for forfeiture by wrongdoingRule 804(b)(6) of the Federal Rules of
			 Evidence is amended to read as follows:
					
						(6)Forfeiture by
				wrongdoingA statement offered against a party who has engaged or
				acquiesced in wrongdoing, or who could reasonably foresee such wrongdoing would
				take place, if the wrongdoing was intended to, and did, procure the
				unavailability of the declarant as a
				witness.
						.
				724.Increased
			 penalties for criminal use of firearms in crimes of violence and drug
			 trafficking
					(a)In
			 generalSection 924(c) of title 18, United States Code, is
			 amended—
						(1)in paragraph
			 (1)(A)—
							(A)by striking
			 shall and inserting or conspires to commit any of the
			 above acts, shall, for each instance in which the firearm is used, carried, or
			 possessed;
							(B)in clause (i), by
			 striking 5 years and inserting 7 years;
			 and
							(C)by striking
			 clauses (ii) and (iii) and inserting the following:
								
									(ii)if the firearm is discharged, be
				sentenced to a term of imprisonment of not less than 15 years; and
									(iii)if the firearm is used to wound, injure, or
				maim another person, be sentenced to a term of imprisonment of not less than 20
				years.
									;
				and
							(2)by striking
			 paragraph (4).
						(b)Conforming
			 amendmentSection 924 of title 18, United States Code, is amended
			 by striking subsection (o).
					725.Transfer of
			 juvenilesThe 4th undesignated
			 paragraph of section 5032 of title 18, United States Code, is amended—
					(1)by striking
			 A juvenile where it appears at the beginning of the paragraph
			 and inserting Except as otherwise provided in this chapter, a
			 juvenile;
					(2)by
			 striking as an adult, except that, with and inserting as
			 an adult. With; and
					(3)by
			 striking However, a juvenile and all that follows through
			 criminal prosecution. at the end of the paragraph and inserting
			 The Attorney General may prosecute as an adult a juvenile who is alleged
			 to have committed an act after that juvenile’s 16th birthday which if committed
			 by an adult would be a crime of violence that is a felony, an offense described
			 in subsection (d), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922
			 (relating to unlawful acts), or subsection (b), (c), (g), (h), (k), (l), (m),
			 or (n) of section 924 (relating to penalties), section 930 (relating to
			 possession of firearms and dangerous weapons in Federal facilities), or section
			 931 (relating to purchase, ownership, or possession of body armor by violent
			 felons). The decision whether or not to prosecute a juvenile as an adult under
			 the immediately preceding sentence is not subject to judicial review in any
			 court. In a prosecution under that sentence, the juvenile may be prosecuted and
			 convicted as an adult for any other offense which is properly joined under the
			 Federal Rules of Criminal Procedure, and may also be convicted as an adult of
			 any lesser included offense..
					BIncreased Federal
			 resources to deter and prevent at-risk youth from joining illegal street
			 gangs
				731.Designation of and
			 assistance for high intensity interstate gang activity
			 areas
					(a)DefinitionsIn
			 this section the following definitions shall apply:
						(1)GovernorThe
			 term Governor means a Governor of a State or the Mayor of the
			 District of Columbia.
						(2)High intensity
			 interstate gang activity areaThe term high intensity
			 interstate gang activity area means an area within a State that is
			 designated as a high intensity interstate gang activity area under subsection
			 (b)(1).
						(3)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
						(b)High intensity
			 interstate gang activity areas
						(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity interstate gang activity areas, specific areas
			 that are located within 1 or more States.
						(2)AssistanceIn
			 order to provide Federal assistance to high intensity interstate gang activity
			 areas, the Attorney General shall—
							(A)establish criminal
			 street gang enforcement teams, consisting of Federal, State, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity interstate gang activity area;
							(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
							(C)provide all
			 necessary funding for the operation of the criminal street gang enforcement
			 team in each high intensity interstate gang activity area; and
							(D)provide all necessary funding for national
			 and regional meetings of criminal street gang enforcement teams, and all other
			 related organizations, as needed, to ensure effective operation of such teams
			 through the sharing of intelligence, best practices and for any other related
			 purpose.
							(3)Composition of
			 criminal street gang enforcement teamThe team established
			 pursuant to paragraph (2)(A) shall consist of agents and officers, where
			 feasible, from—
							(A)the Federal Bureau
			 of Investigation;
							(B)the Drug
			 Enforcement Administration;
							(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
							(D)the United States
			 Marshals Service;
							(E)the Directorate of
			 Border and Transportation Security of the Department of Homeland
			 Security;
							(F)the Department of
			 Housing and Urban Development;
							(G)State and local
			 law enforcement; and
							(H)Federal, State,
			 and local prosecutors.
							(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity interstate gang activity area under this section, the Attorney
			 General shall consider—
							(A)the current and
			 predicted levels of gang crime activity in the area;
							(B)the extent to
			 which violent crime in the area appears to be related to criminal street gang
			 activity, such as drug trafficking, murder, robbery, assaults, carjacking,
			 arson, kidnapping, extortion, and other criminal activity;
							(C)the extent to which
			 State and local law enforcement agencies have committed resources to—
								(i)respond to the
			 gang crime problem; and
								(ii)participate in a
			 gang enforcement team;
								(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
							(E)any other criteria
			 that the Attorney General considers to be appropriate.
							(c)Additional
			 assistant U.S. attorneysThe
			 Attorney General is authorized to hire 94 additional Assistant United States
			 attorneys to carry out the provisions of this section. Each attorney hired
			 under this subsection shall be assigned to a high intensity interstate gang
			 activity area.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated—
						(1)$50,000,000 for
			 each of the fiscal years 2006 through 2010 to carry out subsection (b);
			 and
						(2)$7,500,000 for
			 each of the fiscal years 2006 through 2010 to carry out subsection (c).
						732.Grants to State and
			 local prosecutors to combat violent crime and to protect witnesses and victims
			 of crimes
					(a)In
			 generalSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended —
						(1)in
			 paragraph (3), by striking and at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(5)to hire additional
				prosecutors to—
									(A)allow more cases
				to be prosecuted; and
									(B)reduce
				backlogs;
									(6)to fund technology,
				equipment, and training for prosecutors and law enforcement in order to
				increase accurate identification of gang members and violent offenders, and to
				maintain databases with such information to facilitate coordination among law
				enforcement and prosecutors; and
								(7)to fund technology,
				equipment, and training for prosecutors to increase the accurate identification
				and successful prosecution of young violent
				offenders.
								.
						(b)Authorization of
			 appropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
						
							31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2006
				through 2010 to carry out this
				subtitle.
							.
					
